EXHIBIT 10.1



RECEIVABLES FINANCING AGREEMENT


Dated as of November 21, 2014


by and among


NCR RECEIVABLES LLC,
as Borrower,


THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Lenders and as Group Agents,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


NCR CORPORATION,
as initial Servicer











--------------------------------------------------------------------------------

TABLE OF CONTENTS





 
 
Page


ARTICLE I     DEFINITIONS
 
1


 
 
 
SECTION 1.01.    Certain Defined Terms
 
1


SECTION 1.02.    Other Interpretative Matters
 
29


 
 
 
ARTICLE II    TERMS OF THE LOANS
 
30


 
 
 
SECTION 2.01.    Loan Facility
 
30


SECTION 2.02.    Making Loans; Repayment of Loans
 
30


SECTION 2.03.    Interest and Fees
 
31


SECTION 2.04.    Records of Loans
 
32


SECTION 2.05.    RFA Notes
 
32


 
 
 
ARTICLE III    SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
 
32


 
 
 
SECTION 3.01.    Settlement Procedures
 
32


SECTION 3.02.    Payments and Computations, Etc
 
35


 
 
 
ARTICLE IV    INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY
INTEREST
 
36


 
 
 
SECTION 4.01.    Increased Costs    
 
36


SECTION 4.02.    Funding Losses
 
37


SECTION 4.03.    Taxes
 
38


SECTION 4.04.    Inability to Determine LMIR; Change in Legality
 
42


SECTION 4.05.    Security Interest
 
42


SECTION 4.06.    Mitigation Obligations; Replacement of Affected Persons    
 
43


 
 
 
ARTICLE V    CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
 
44


 
 
 
SECTION 5.01.    Conditions Precedent to Effectiveness and the Initial Credit
Extensions
 
44


SECTION 5.02.    Conditions Precedent to All Credit Extensions
 
45


SECTION 5.03.    Conditions Precedent to All Reinvestments
 
45


 
 
 
ARTICLE VI    REPRESENTATIONS AND WARRANTIES
 
46


 
 
 
SECTION 6.01.    Representations and Warranties of the Borrower
 
46


SECTION 6.02.    Representations and Warranties of the Servicer
 
51


 
 
 
ARTICLE VII    COVENANTS
 
55


 
 
 
SECTION 7.01.    Covenants of the Borrower
 
55


SECTION 7.02.    Covenants of the Servicer
 
63


SECTION 7.03.    Separate Existence of the Borrower
 
68


 
 
 
ARTICLE VIII ADMINISTRATION AND COLLECTION OF RECEIVABLES
 
69


 
 
 
SECTION 8.01.    Appointment of the Servicer
 
69


SECTION 8.02.    Duties of the Servicer
 
70


SECTION 8.03.    Lock-Box Account Arrangements
 
71


SECTION 8.04.    Enforcement Rights
 
71


SECTION 8.05.    Responsibilities of the Borrower
 
72






 
-i-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
Page


SECTION 8.06.    Servicing Fee
 
73


 
 
 
ARTICLE IX    TERMINATION EVENTS
 
73


 
 
 
SECTION 9.01.    Termination Events
 
73


 
 
 
ARTICLE X    THE ADMINISTRATIVE AGENT
 
76


 
 
 
SECTION 10.01.    Authorization and Action    
 
76


SECTION 10.02.    Administrative Agent’s Reliance, Etc
 
77


SECTION 10.03.    Administrative Agent and Affiliates
 
77


SECTION 10.04.    Indemnification of Administrative Agent
 
77


SECTION 10.05.    Delegation of Duties
 
78


SECTION 10.06.    Action or Inaction by Administrative Agent
 
78


SECTION 10.07.    Notice of Termination Events; Action by Administrative
Agent    
 
78


SECTION 10.08.    Non-Reliance on Administrative Agent and Other Parties    
 
78


SECTION 10.09.    Successor Administrative Agent
 
79


 
 
 
ARTICLE XI    THE GROUP AGENTS
 
79


 
 
 
SECTION 11.01.    Authorization and Action    
 
79


SECTION 11.02.    Group Agent’s Reliance, Etc
 
80


SECTION 11.03.    Group Agent and Affiliates
 
80


SECTION 11.04.    Indemnification of Group Agents
 
80


SECTION 11.05.    Delegation of Duties
 
81


SECTION 11.06.    Notice of Termination Events
 
81


SECTION 11.07.    Non-Reliance on Group Agent and Other Parties
 
81


SECTION 11.08.    Successor Group Agent
 
82


SECTION 11.09.    Reliance on Group Agent
 
82


 
 
 
ARTICLE XII INDEMNIFICATION
 
82


 
 
 
SECTION 12.01.    Indemnities by the Borrower    
 
82


SECTION 12.02.    Indemnification by the Servicer
 
84


 
 
 
ARTICLE XIII MISCELLANEOUS
 
85


 
 
 
SECTION 13.01.    Amendments, Etc    
 
85


SECTION 13.02.    Notices, Etc    
 
86


SECTION 13.03.    Assignability; Addition of Lenders    
 
86


SECTION 13.04.    Costs and Expenses
 
89


SECTION 13.05.    No Proceedings; Limitation on Payments
 
90


SECTION 13.06.    Confidentiality
 
90


SECTION 13.07.    GOVERNING LAW
 
92


SECTION 13.08.    Execution in Counterparts
 
92


SECTION 13.09.    Integration; Binding Effect; Third-Party Beneficiaries;
Survival of Termination
 
92


SECTION 13.10.    CONSENT TO JURISDICTION
 
92






 
-ii-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)







 
 
Page


SECTION 13.11.    WAIVER OF JURY TRIAL
 
93


SECTION 13.12.    Ratable Payments
 
93


SECTION 13.13.    Limitation of Liability
 
93


SECTION 13.14.    Intent of the Parties
 
94


SECTION 13.15.    USA Patriot Act
 
94


SECTION 13.16.    Right of Setoff
 
94


SECTION 13.17.    Severability
 
94


SECTION 13.18.    Mutual Negotiations
 
95



EXHIBITS
 
 
 
 
 
EXHIBIT A
–
Form of Loan Request
EXHIBIT B
–
Form of Assignment and Acceptance Agreement
EXHIBIT C
–
Form of Assumption Agreement
EXHIBIT D
–
Credit and Collection Policy
EXHIBIT E
–
Form of Information Package
EXHIBIT F
–
Form of Compliance Certificate
EXHIBIT G
–
Closing Memorandum
EXHIBIT H
–
Form of RFA Note
 
 
 
SCHEDULES
 
 
 
 
 
SCHEDULE I    
–
Commitments
SCHEDULE II
–
Lock-Boxes, Lock-Box Accounts and Lock-Box Banks
SCHEDULE III    
–
Notice Addresses
SCHEDULE IV    
–
Locations for Chattel Paper and Records
 
 
 












 
-iii-
 




--------------------------------------------------------------------------------




This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
November 21, 2014 by and among the following parties:
(i)    NCR RECEIVABLES LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);
(ii)    the Persons from time to time party hereto as Lenders and as Group
Agents;
(iii)    PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent; and
(iv)    NCR CORPORATION, a Maryland corporation (“NCR”), as initial Servicer (in
such capacity, together with its successors and assigns in such capacity, the
“Servicer”).
PRELIMINARY STATEMENTS
The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Purchase and Sale Agreement. The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Pool Receivables.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.      Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Adjusted Net Receivables Pool Balance” means, at any time, the excess of (i)
the Net Receivables Pool Balance, over (ii) the Specifically Reserved
Maintenance Revenue Amount; provided, however, that so long as the Level 1
Ratings Trigger is not in effect, the Specifically Reserved Maintenance Revenue
Amount shall be deemed to be zero for purposes of this definition.
“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article X.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that none of
the foregoing shall constitute an “Adverse Claim” to the extent (i) in favor of,
or assigned to, the Administrative Agent (for the benefit of the Secured
Parties) or (ii) created under or pursuant to, or expressly




--------------------------------------------------------------------------------




contemplated to exist and not prohibited by, any Transaction Document (including
the Permitted Revolver Pledge and any lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement in favor of any
Lock-Box Bank).
“Affected Person” means each Credit Party and each Program Support Provider, the
parent or holding company that Controls any Credit Party or Program Support
Provider, and any of their respective Affiliates that are party to, or entitled
to any payment under, the Transaction Documents.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the Person specified.
“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.
“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws, all as amended,
supplemented or replaced from time to time.
“Applicable Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, judgments, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case binding upon such Person or any of its property or to which such
Person or any of its property is subject.
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit B hereto.
“Assumption Agreement” has the meaning set forth in Section 13.03(i).
“Attorney Costs” means the reasonable and documented out-of-pocket fees, costs,
expenses and disbursements of external counsel.
“Bank Rate” for any Portion of Capital funded by any Lender on any day, means an
interest rate per annum equal to (a) the LIBOR Rate for such Lender on such day
or (b) if the Base Rate is applicable to such Lender pursuant to Section 4.04,
the Base Rate for such Lender on such day; provided, however, that the “Bank
Rate” for any day while a Termination Event has occurred and is continuing shall
be an interest rate per annum equal to the sum of 2.00% per annum plus the
greater of (i) the Base Rate for such Lender on such day and (ii) the LIBOR Rate
for such Lender on such day.

 
2
 




--------------------------------------------------------------------------------




“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Group Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and
(b)    0.50% per annum above the latest Federal Funds Rate.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrower Indemnified Amounts” has the meaning set forth in Section 12.01(a).
“Borrower Indemnified Party” has the meaning set forth in Section 12.01(a).
“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations and other liabilities and obligations (howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, and
shall include, without limitation, all Capital and Interest on the Loans, all
Fees and all other amounts due or to become due under the Transaction Documents
(whether in respect of fees, costs, expenses, indemnifications or otherwise),
including, without limitation, interest, fees and other obligations that accrue
after the commencement of any Insolvency Proceeding with respect to the Borrower
(in each case whether or not allowed as a claim in such proceeding).
“Borrower’s Limited Liability Company Agreement” means the Amended and Restated
Limited Liability Company Agreement of the Borrower, dated as of November 21,
2014, between NCR, as sole initial member, and Michelle Dreyer, as independent
manager and special member.
“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the sum of (A) the Outstanding Balance of all Pool Receivables at such time,
plus (B) cash Collections held by the Borrower, minus (ii) the sum of (A) the
Aggregate Capital at such time, plus (B) the Aggregate Interest at such time,
plus (C) the aggregate accrued and unpaid Fees at such time, plus (D) the
aggregate outstanding principal balance of all Subordinated Notes at such time,
plus (E) the aggregate accrued and unpaid interest on all Subordinated Notes at
such time, plus (F) without duplication, the aggregate accrued and unpaid other
Borrower Obligations at such time.

 
3
 




--------------------------------------------------------------------------------




“Borrowing Base” means, at any time of determination, the amount equal to (a)
the sum of (i) the Adjusted Net Receivables Pool Balance at such time plus (ii)
the amount of Collections then set aside and being held in trust by the Servicer
or segregated in a separate account approved by the Administrative Agent, in
either case, pursuant to and in accordance with Section 3.01(a), minus (b) the
Total Reserves at such time; provided, however, that for purposes of reporting
the Borrowing Base on any Information Package or Loan Request, the Borrowing
Base shall be calculated assuming the amount set forth in clause (a)(ii) above
is zero.
“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the lesser of
(i) the Borrowing Base at such time and (ii) the Facility Limit at such time.
“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate or the Euro Rate and a reduction of Capital is made
for any reason on any day other than a Settlement Date or pursuant to Section
2.02(d), the amount, if any, by which (A) the additional Interest (calculated
without taking into account any Breakage Fee) which would have accrued by the
next Settlement Date (or, if earlier, the maturity of the underlying Note) on
the portion of Capital so reduced exceeds (B) the income, if any, received by
the applicable Lender from the investment of the proceeds of such reduction of
Capital for a comparable time period or (ii) to the extent that the Borrower
shall fail to borrow on the date specified by the Borrower in connection with
any request for funding pursuant to Article II of this Agreement due to a
cancellation by the Borrower, any failure by the Borrower to accept the related
Loan or any failure by the Borrower to satisfy any of the conditions set forth
in Section 5.02, the amount, if any, by which (A) the additional Interest
(calculated without taking into account any Breakage Fee) which would have
accrued by the next Settlement Date (or, if earlier, the maturity of the
underlying Note) on the amounts so failed to be borrowed or accepted in
connection with any such request for funding by the Borrower exceeds (B) the
income, if any, received by the applicable Lender from the investment of the
proceeds of such unborrowed amounts for a comparable time period. A certificate
as to the amount of any Breakage Fee (including the computation of such amount)
shall be submitted by the affected Lender (or applicable Group Agent on its
behalf) to the Borrower and shall be conclusive and binding for all purposes,
absent manifest error.
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch.
“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York and (b) if this definition of “Business Day” is utilized
in connection with calculating the LMIR or the Euro Rate, dealings are carried
out in the London interbank market.
“Capital” means, with respect to any Lender, the aggregate principal amount of
all Loans made to the Borrower by such Lender pursuant to Article II, as reduced
from time to time by Collections distributed and applied on account of such
Capital pursuant to Section 3.01; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.

 
4
 




--------------------------------------------------------------------------------




“Change in Control” means the occurrence of any of the following:
(a)    (i) the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof), other than an
employee benefit plan or related trust of NCR or of NCR and any of its
Subsidiaries, of Equity Interests in NCR representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in NCR; (ii) persons who were (x) directors of NCR on the date hereof,
(y) nominated by the board of directors of NCR or (z) appointed by directors who
were directors of NCR on the date hereof or were nominated as provided in clause
(y) above, in each case other than any person whose initial nomination or
appointment occurred as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors on the
board of directors of NCR (other than any such solicitation made by such board
of directors), ceasing to occupy a majority of the seats (excluding vacant
seats) on the board of directors of NCR; or (iii) the occurrence of any “change
in control” (or similar event, however denominated) with respect to NCR under
and as defined in any indenture or other agreement or instrument evidencing,
governing the rights of the holders of or otherwise relating to any Material
Indebtedness of NCR;
(b)    NCR ceases to own, directly or indirectly, 100% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of each
Originator (other than NCR) or otherwise ceases to Control any such Originator;
(c)    NCR ceases to own, directly, 100% of the issued and outstanding Equity
Interest of the Borrower free and clear of all Adverse Claims; or
(d)    the Originators cease to own, directly, 100% of the Subordinated Notes
free and clear of all Adverse Claims.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case, to the extent requiring any change to the compliance policies and
practices (including relating to capital, liquidity or leverage requirements) of
any Affected Person after the date hereof, be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

 
5
 




--------------------------------------------------------------------------------




“Charged-Off Receivable” means a Receivable which, consistent with the Credit
and Collection Policy, has been or should be written off the applicable
Originator’s or the Borrower’s books as uncollectible.
“Closing Date” means November 21, 2014.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” has the meaning set forth in Section 4.05(a).
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Pool Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections, (c) all proceeds
of all Related Security with respect to such Pool Receivable and (d) all other
proceeds of such Pool Receivable.
“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), the maximum aggregate amount which such Person is obligated
to lend or pay hereunder on account of all Loans, on a combined basis, as set
forth on Schedule I or in the Assumption Agreement or other agreement pursuant
to which it became a Lender, as such amount may be modified in connection with
any subsequent assignment pursuant to Section 13.03 or in connection with a
reduction in the Facility Limit pursuant to Section 2.02(e). If the context so
requires, “Commitment” also refers to a Committed Lender’s obligation to make
Loans hereunder in accordance with this Agreement.
“Committed Lenders” means PNC, BTMU and each other Person that is or becomes a
party to this Agreement in the capacity of a “Committed Lender”.
“Concentration Percentage” means (i) for any Group A Obligor,25.00%, (ii) for
any Group B Obligor, 12.50%, (iii) for any Group C Obligor, 8.33% and (iv) for
any Group D Obligor, 5.00%.
“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five largest Obligor Percentages of the Group D
Obligors, (b) the sum of the three largest Obligor Percentages of the Group C
Obligors, (c) the sum of the two largest Obligor Percentages of the Group B
Obligors and (d) the largest Obligor Percentage of the Group A Obligors;
provided, that for purposes of calculating the foregoing each Pool Obligor that
is classified as a Group A Obligor, Group B Obligor or Group C Obligor, due to
the credit ratings of its parent company or other Affiliate (rather than the
credit ratings of such Pool Obligor) shall be aggregated with such parent
company or Affiliate (as the case may be) and with each other Pool Obligor
classified as a Group A Obligor, Group B Obligor or Group C Obligor due to the
credit ratings of such parent company or Affiliate (as the case may be).

 
6
 




--------------------------------------------------------------------------------




“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender.”
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.
“Covered Entity” shall mean (a) Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
“CP Rate” means, for any Conduit Lender and for any Interest Period (or portion
thereof) for any Portion of Capital, the per annum rate equivalent to the
weighted average cost (as determined by the applicable Group Agent and which
shall include commissions of placement agents and dealers, incremental carrying
costs incurred with respect to Notes of such Person maturing on dates other than
those on which corresponding funds are received by such Conduit Lender, other
borrowings by such Conduit Lender (other than under any Program Support
Agreement) and any other costs associated with the issuance of Notes) of or
related to the issuance of Notes that are allocated, in whole or in part, by the
applicable Conduit Lender to fund or maintain such Portion of Capital (and which
may be also allocated in part to the funding of other assets of such Conduit
Lender); provided, however, that if any component of such rate is a discount
rate, in calculating the “CP Rate” for such Portion of Capital for such Interest
Period (or portion thereof), the applicable Group Agent shall for such component
use the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum; provided, further, that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, the Borrower
agrees that any amounts payable to Conduit Lenders in respect of Interest for
any Interest Period (or portion thereof) with respect to any Portion of Capital
funded by such Conduit Lenders at the CP Rate shall include an amount equal to
the portion of the face amount of the outstanding Notes issued to fund or
maintain such Portion of Capital that corresponds to the portion of the proceeds
of such Notes that was used to pay the interest component of maturing Notes
issued to fund or maintain such Portion of Capital, to the extent that such
Conduit Lenders had not received payments of interest in respect of such
interest component prior to the maturity date of such maturing Notes (for
purposes of the foregoing, the “interest component” of Notes equals the excess
of the face amount thereof over the net proceeds received by such Conduit Lender
from the issuance of Notes, except that if such Notes are issued on an
interest-bearing basis its “interest component” will equal the amount of
interest accruing

 
7
 




--------------------------------------------------------------------------------




on such Notes through maturity). Notwithstanding the foregoing, the “CP Rate”
for any Conduit Lender for any day while a Termination Event has occurred and is
continuing shall be an interest rate equal to the greater of (i) 2.00% per annum
above the Base Rate for each day during such Interest Period (or portion
thereof) and (ii) 2.00% per annum above the “CP Rate” calculated without giving
effect to such Termination Event.
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit D, as modified in accordance
with this Agreement.
“Credit Extension” means the making of any Loan.
“Credit Party” means each Lender, the Administrative Agent and each Group Agent.
“Credit Risk Losses” means, with respect to any Pool Receivable and its Related
Rights, amounts owed but not received under such Pool Receivable or such Related
Rights due to the relative creditworthiness (including willingness to pay) of
the related Pool Obligor or other applicable obligor thereunder, but excluding,
for the avoidance of doubt, any amounts not received due to any incidental
credit risk exposure to parties administering or servicing the collections
thereon or due to the fact that such amounts are not owed (whether due to
discounts, rebates, returned goods, setoffs, defenses or otherwise).
“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by (b)
(i) the aggregate initial Outstanding Balance of all Pool Receivables originated
by the Originators during the three most recent Fiscal Months ended on the last
day of such Fiscal Month, divided by (ii) 90.
“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (i) borrowed money, (ii)
amounts raised under any bonds, debentures, notes or similar instruments, (iii)
the maximum aggregate amount of all letters of credit and letters of guaranty in
respect of which such Person is an account party, (iv) any other transaction
(including production payments (excluding royalties), installment purchase
agreements, forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but excluding accounts payable incurred in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) all net
obligations payable by such Person upon an early termination under any Hedging
Agreement or (vi) any guarantee or other obligation that has the economic effect
of guaranteeing any such Debt.
“Deemed Collections” means all amounts required to be paid in cash by any
Originator to the Borrower (whether or not actually paid) pursuant to Section
3.3 of the Purchase and Sale Agreement.

 
8
 




--------------------------------------------------------------------------------




“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by (b)
the aggregate initial Outstanding Balance of all Pool Receivables originated by
the Originators during the month that is nine Fiscal Months before such month.
“Defaulted Receivable” means a Pool Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than
270 days from the original invoice date for such payment;
(b)    that is a Charged-Off Receivable; or
(c)    as to which an Insolvency Proceeding shall have occurred with respect to
the Pool Obligor thereof.
“Defaulting Credit Party” means any Affected Person that (a) has failed to fund
any portion of any Loan (whether directly or indirectly) required to be funded
by it within two Business Days of the date required to be funded, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations (whether direct or indirect) with respect to any Loan
(unless such writing or public statement indicates that such position is based
on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Affected
Person that it will comply with its obligations (and is financially able to meet
such obligations) to fund (whether directly or indirectly) prospective Loans,
provided that such Affected Person shall cease to be a Defaulting Credit Party
pursuant to this clause (c) upon such requesting Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent or (d) has (i) become the subject of an Insolvency Proceeding, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that an Affected Person shall not be a
Defaulting Credit Party solely by virtue of the ownership or acquisition of any
equity interest in that Affected Person or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Affected Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Affected Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Affected Person.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing:  (a) the aggregate Outstanding
Balance of all Pool Receivables that

 
9
 




--------------------------------------------------------------------------------




were Delinquent Receivables on such day, by (b) the aggregate Outstanding
Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Pool Receivable as to which any payment, or part
thereof, remains unpaid for more than 180 days from the original invoice date
for such payment.
“Dilution Amount” means, with respect to any Fiscal Month, an amount equal to
the aggregate reduction in the Outstanding Balance of all Pool Receivables in
such Fiscal Month (without giving effect to the receipt of any Deemed
Collections) resulting from:  (i) defective, rejected or returned goods or
services, (ii) revisions, cancellations, allowances, rebates, credit memos,
discounts, warranty payments or other voluntary reductions in the amounts
actually owed by the applicable Pool Obligor made by the Borrower, any
Originator, the Servicer or any of their respective Affiliates (other than as a
result of the receipt of Collections), (iii) setoffs, counterclaims or disputes
between any Pool Obligor and the Borrower, any Originator, the Servicer or their
respective Affiliates (whether arising from the transaction giving rise to a
Pool Receivable or any unrelated transaction) or (iv) corrections to the
reported Outstanding Balance of any Pool Receivable previously included in the
Net Receivables Pool Balance in excess of its actual Outstanding Balance as of
the date of such inclusion.
“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate initial Outstanding Balance of all Pool Receivables originated by the
Originators during the most recent Fiscal Month, by (b) the Net Receivables Pool
Balance as of the last day of such Fiscal Month.
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing: (a) the product of (i) 25.00% (or
such other percentage reasonably determined by the Administrative Agent, based
upon the results of its periodic audits and inspections of the Borrower and the
Pool Receivables, to provide an estimate of the portion of Dilution Amounts not
attributable to the crediting and rebilling of Pool Receivables) times (ii) the
aggregate Dilution Amount with respect to all Pool Receivables for such Fiscal
Month, by (b) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the Fiscal Month prior to such Fiscal
Month.
“Dilution Reserve Percentage” means, on any day, the product of (a) the sum of
(i) 2.25 times the average of the Dilution Ratios for the twelve most recent
Fiscal Months, plus (ii) the Dilution Volatility Component, multiplied by (b)
the Dilution Horizon Ratio.
“Dilution Volatility Component” means, for any Fiscal Month, (a) the positive
difference, if any, between: (i) the highest Dilution Ratio for any Fiscal Month
during the twelve most recent Fiscal Months and (ii) the arithmetic average of
the Dilution Ratios for such twelve Fiscal Months, times (b) (i) the highest
Dilution Ratio for any Fiscal Month during the twelve most recent Fiscal Months,
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
Fiscal Months.
“Dollars” and “$” each mean the lawful currency of the United States of America.

 
10
 




--------------------------------------------------------------------------------




“Electronic Invoice System” means the electronic system or systems from time to
time maintained by the Servicer or for the Servicer by third party vendors used
in the ordinary course of the Servicer’s business, in either case for purposes
of capturing invoice data, creating and/or generating invoices, storing and
tracking invoices and otherwise administering invoices with respect to Pool
Receivables.


“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any bank or financial institution reasonably acceptable to the
Administrative Agent and for so long as no Termination Event or Unmatured
Termination Event has occurred and is continuing, consented to by the Borrower
(such consent not to be unreasonably withheld or delayed) or (iii) in the case
of a Conduit Lender’s assignee, a multi-seller asset backed commercial paper
conduit sponsored or administered by such Conduit Lender’s Committed Lender or
an Affiliate of such Committed Lender, which commercial paper conduit’s Notes
have short-term credit ratings of “A1” (or better) by S&P and “P1” (or better)
by Moody’s and for so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing, which commercial paper conduit has been
consented to by the Borrower (such consent not to be unreasonably withheld or
delayed).
“Eligible Receivable” means, at any time of determination, a Pool Receivable:
(a)    (a)    the Pool Obligor of which is: (i) a resident of the United States
of America; (ii) not a Sanctioned Person or a Person listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person,
group, regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law; (iii) not subject to any Insolvency
Proceeding; (iv) not an Affiliate of the Borrower, the Servicer or any
Originator; (v) not the Obligor with respect to Defaulted Receivables with an
aggregate Outstanding Balance exceeding 50% of the aggregate Outstanding Balance
of all such Obligor’s Pool Receivables, (vi) not a natural person, and (vii) not
an Excluded Obligor;
(b)    that is denominated and payable only in U.S. dollars in the United States
of America, and the Pool Obligor with respect to which has been instructed to
remit Collections in respect thereof directly to a Lock-Box or Lock-Box Account
in the United States of America;
(c)    that does not have a due date which is more than 90 days after the
original invoice date of such Receivable;
(d)    that arises under a Contract for the sale of goods or services or the
license of software in the ordinary course of the applicable Originator’s
business;
(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Pool
Obligor, enforceable against such Pool Obligor in accordance with its terms;

 
11
 




--------------------------------------------------------------------------------




(f)    that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws then in effect;
(g)    that is not subject to any existing dispute, right of rescission,
set-off, counterclaim, hold back defense or other defense against payment or
Adverse Claim, in each case, only with respect to the portion of the Outstanding
Balance of such Pool Receivable that is subject to such dispute, right of
rescission, set-off, counterclaim, defense or Adverse Claim; provided that the
deferred revenue liability included in the Specifically Reserved Maintenance
Revenue Amount shall not constitute a dispute, right of rescission, set-off,
counterclaim, hold back defense or other defense for purposes of this
definition;
(h)    that satisfies all applicable requirements of the Credit and Collection
Policy;
(i)    that, together with the provisions of the Contract affecting such
Receivable, has not been modified, waived or restructured since its creation,
except with the written consent of the Administrative Agent and the Majority
Group Agents or as otherwise permitted pursuant to Section 8.02 of this
Agreement;
(j)    in which the Borrower owns good and marketable title, free and clear of
any Adverse Claims, and that is freely assignable (including without any consent
of the related Pool Obligor or any Governmental Authority), giving effect to any
applicable provisions of the UCC regarding restrictions or prohibitions on
assignment;
(k)    for which the Administrative Agent (on behalf of the Secured Parties)
shall have a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim;
(l)    that constitutes an “account,” “general intangible” or “chattel paper”
and that is not evidenced by an “instrument,” each as defined in the UCC;
(m)    that is neither a Defaulted Receivable nor a Delinquent Receivable;
(n)    that represents amounts earned and payable by the Pool Obligor that are
not subject to the performance of additional services or delivery of additional
goods by the Originator thereof; provided, however, that if such Receivable is
subject to the performance of additional services or delivery of additional
goods by the Originator thereof, only the portion of such Receivable
attributable to such additional services or goods shall be excluded from
Eligible Receivables; and
(o)    which Receivable has been or will be billed or invoiced to the Obligor
thereon within the next thirty days (or such longer period consented to by the
Administrator and the Group Agents).
“Equity Interest” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or

 
12
 




--------------------------------------------------------------------------------




interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
414(o) of the Code.
“Euro Rate” means for any day during any Interest Period, the interest rate per
annum determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) the one-month Eurodollar rate
for U.S. dollar deposits as reported by Bloomberg Finance L.P. and shown on
US0001M Screen or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
the second Business Day preceding the first day of such Interest Period (or if
not so reported, then as determined by the Administrative Agent from another
recognized source for interbank quotation), by (ii) a number equal to 1.00 minus
the Euro-Rate Reserve Percentage on such day. The calculation of the Euro Rate
may also be expressed by the following formula:
One-month Eurodollar rate for U.S. Dollars
shown on Bloomberg US0001M Screen
or appropriate successor
Euro Rate
=                                                                        
1.00 - Euro-Rate Reserve Percentage.


“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
“Excess Concentration Amount” means, the sum, without duplication, of:
(a)    the sum of the amounts calculated for each of the Pool Obligors equal to
the excess (if any) of (i) the aggregate Outstanding Balance of the Eligible
Receivables of such Obligor, over (ii) the product of (x) such Obligor’s
Concentration Percentage, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus
(b)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables as to which any payment, or part thereof, remains unpaid
for more than 90 days from the original invoice date for such payment over (ii)
the product of (x) 15.00%,

 
13
 




--------------------------------------------------------------------------------




multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus
(c)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables as to which any payment, or part thereof, remains unpaid
for more than 120 days but less than 151 days from the original invoice date for
such payment over (ii) the product of (x) 10.00%, multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus
(d)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables as to which any payment, or part thereof, remains unpaid
for more than 150 days from the original invoice date for such payment over (ii)
the product of (x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus
(e)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is a Governmental Authority, over
(ii) the product of (x) 5.00%, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool;
provided, however, that for the avoidance of doubt, the aggregate amount
included in the Excess Concentration Amount at any time with respect to any Pool
Obligor’s Eligible Receivables shall not exceed the aggregate Outstanding
Balance of all such Pool Obligor’s Eligible Receivables at such time.
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
“Excluded Obligor” has the meaning set forth in the Purchase and Sale Agreement.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 4.06) or (ii) such Lender
changes its lending office, except in each case to the extent that amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.03(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 
14
 




--------------------------------------------------------------------------------




“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Committed Lenders, which as of the Closing Date is equal to $200,000,000,
as reduced from time to time pursuant to Section 2.02(e). References to the
unused portion of the Facility Limit shall mean, at any time of determination,
an amount equal to (x) the Facility Limit at such time, minus (y) the Aggregate
Capital.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning set forth in Section 2.03(a).
“Fees” has the meaning set forth in Section 2.03(a).
“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
non-contingent Borrower Obligations then owed by the Borrower shall have been
paid in full, (iii) all other non-contingent amounts then owing to the Credit
Parties and any other Borrower Indemnified Party or Affected Person hereunder
and under the other Transaction Documents have been paid in full and (iv) all
accrued Servicing Fees have been paid in full.
“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer, the assistant treasurer, director of
finance of such Person or any other employee of such Person exercising
management control or responsibilities with respect to such Person’s involvement
or performance of the transactions contemplated hereby.
“Fiscal Month” means the Servicer’s accounting month, as reported to the
Administrative Agent from time to time.

 
15
 




--------------------------------------------------------------------------------




“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.
“Foreign Obligor” means an Obligor which is organized in or whose principal
place of business is in, any country other than the United States.
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied; provided, however, that if any Person hereafter
changes its accounting standards in accordance with applicable laws and
regulations, including those of the SEC, to adopt International Financial
Reporting Standards, GAAP with respect to such Person will mean such
International Financial Reporting Standards after the effective date of such
adoption.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders and related Group Agent, (ii)
for PNC, PNC as a Committed Lender and as a Group Agent, (iii) for any other
Lender that does not have a Related Conduit Lender, such Lender, together with
such Lender’s related Group Agent and each other Lender for which such Group
Agent acts as a Group Agent hereunder.
“Group A Obligor” means any Pool Obligor with short-term ratings of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of at least “A+” by S&P on such Obligor’s long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, a rating of at least
“Al” by Moody’s on such Obligor’s long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, if such Obligor is rated
by only one of such rating agencies, then such Obligor will be a “Group A
Obligor” if it satisfies either clause (a) or clause (b) above. Notwithstanding
the foregoing, if (x) a Pool Obligor is wholly owned (directly or indirectly) by
a parent company that satisfies that credit ratings requirements for a Group A
Obligor or (y) such Pool Obligor’s Pool Receivables are guaranteed by an
Affiliate of such Pool Obligor that satisfies that credit ratings requirements
for a Group A Obligor, in either case, such Pool Obligor shall constitute a
Group A Obligor and, for purposes of determining the “Concentration Reserve
Percentage” and for purposes of clause (a) in the definition of “Excess
Concentration Amount,” such Pool Obligor shall be aggregated with such parent
company or Affiliate (as the case may be) and with each other Pool Obligor
classified as a Group A Obligor due to the credit ratings of such parent company
or Affiliate (as the case may be).
“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an

 
16
 




--------------------------------------------------------------------------------




Assumption Agreement, an Assignment and Acceptance Agreement or otherwise in
accordance with this Agreement.
“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.
“Group B Obligor” means any Pool Obligor that is not a Group A Obligor, with
short-term ratings of at least: (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of at least “BBB+” by S&P on such
Obligor’s long-term senior unsecured and uncredit-enhanced debt securities, and
(b) “P-2” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, a rating of at least “Baal” by Moody’s on such Obligor’s long-term
senior unsecured and uncredit-enhanced debt securities; provided, however, if
such Obligor is rated by only one of such rating agencies, then such Obligor
will be a “Group B Obligor” if it satisfies either clause (a) or clause (b)
above. Notwithstanding the foregoing, if (x) a Pool Obligor is wholly owned
(directly or indirectly) by a parent company that satisfies that credit ratings
requirements for a Group B Obligor or (y) such Pool Obligor’s Pool Receivables
are guaranteed by an Affiliate of such Pool Obligor that satisfies that credit
ratings requirements for a Group B Obligor, in either case, such Pool Obligor
shall constitute a Group B Obligor and, for purposes of determining the
“Concentration Reserve Percentage” and for purposes of clause (a) in the
definition of “Excess Concentration Amount,” such Pool Obligor shall be
aggregated with such parent company or Affiliate (as the case may be) and with
each other Pool Obligor classified as a Group B Obligor due to the credit
ratings of such parent company or Affiliate (as the case may be).
“Group C Obligor” means any Pool Obligor that is not a Group A Obligor or a
Group B Obligor, with short-term ratings of at least: (a) “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of at least
“BBB-” by S&P on such Obligor’s long-term senior unsecured and uncredit-enhanced
debt securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, at least “Baa3” by Moody’s on such Obligor’s
long-term senior unsecured and uncredit-enhanced debt securities; provided,
however, if such Obligor is rated by only one of such rating agencies, then such
Obligor will be a “Group C Obligor” if it satisfies either clause (a) or clause
(b) above. Notwithstanding the foregoing, if (x) a Pool Obligor is wholly owned
(directly or indirectly) by a parent company that satisfies that credit ratings
requirements for a Group C Obligor or (y) such Pool Obligor’s Pool Receivables
are guaranteed by an Affiliate of such Pool Obligor that satisfies that credit
ratings requirements for a Group C Obligor, in either case, such Pool Obligor
shall constitute a Group C Obligor and, for purposes of determining the
“Concentration Reserve Percentage” and for purposes of clause (a) in the
definition of “Excess Concentration Amount,” such Pool Obligor shall be
aggregated with such parent company or Affiliate (as the case may be) and with
each other Pool Obligor classified as a Group C Obligor due to the credit
ratings of such parent company or Affiliate (as the case may be).
“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.

 
17
 




--------------------------------------------------------------------------------




“Group D Obligor” means any Pool Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of a Person shall be a Hedging Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Independent Manager” means a natural person appointed as an “ Independent
Manager” of the Borrower in accordance with and as defined in the Borrower’s
Limited Liability Company Agreement who (A) for the five-year period prior to
his or her appointment as an “Independent Manager” of the Borrower has not been,
and during the continuation of his or her service as an “Independent Manager” of
the Borrower is not: (i) an employee, director, stockholder, member, manager,
partner or officer of the Borrower, its sole member or any of their respective
Affiliates (other than his or her service as an “Independent Manager” of the
Borrower); (ii) a customer or supplier of the Borrower, its sole member or any
of their respective Affiliates (other than his or her service as an “Independent
Manager” of the Borrower); or (iii) any member of the immediate family of a
person described in (i) or (ii), and (B) (i) has prior experience as an
independent director, manager or partner for an entity involved in a structured
financing transaction whose charter documents require the consent of all
independent directors, managers or partners thereof before such entity could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy; and (ii) is providing its services as an “Independent
Manager” of the Borrower through a recognized third party provider of
professional independent director, manager or partner services in the ordinary
course of its business.
“Information” has the meaning set forth in Section 13.06.
“Information Package” means a report, in substantially the form of Exhibit E.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.
“Inspection” has the meaning set forth in Section 7.01(g).

 
18
 




--------------------------------------------------------------------------------




“Intended Tax Treatment” has the meaning set forth in Section 13.14.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
November 21, 2014 by and among JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent under the NCR Credit Agreement and the “Guarantee and
Collateral Agreement” as defined therein, PNC, as Administrative Agent, NCR and
the Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Interest” means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.03(b).
“Interest Period” means: (a) before the Termination Date: (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01 (or
in the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and (ii)
thereafter, each period commencing on such Monthly Settlement Date and ending on
(but not including) the next Monthly Settlement Date and (b) on and after the
Termination Date, such period (including a period of one day) as shall be
selected from time to time by the Administrative Agent (with the consent or at
the direction of the Majority Group Agents) or, in the absence of any such
selection, each period of 30 days from the last day of the preceding Interest
Period.
“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):
(a)    if such Loan (or such portion of Capital thereof) is being funded by a
Conduit Lender on such day through the issuance of Notes, the applicable CP
Rate; or
(b)    if such Loan (or such portion of Capital thereof) is being funded by any
Lender on such day other than through the issuance of Notes (including, without
limitation, if a Conduit Lender is then funding such Loan (or such portion or
Capital thereof) under a Program Support Agreement, or if a Committed Lender is
then funding such Loan (or such portion or Capital thereof)), the applicable
Bank Rate;
provided, however, that no provision of this Agreement or the RFA Notes shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by Applicable Law; and provided, further, that Interest for
any Loan shall not be considered paid by any distribution to the extent that at
any time all or a portion of such distribution is rescinded or must otherwise be
returned for any reason.
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
“IRS” means the United States Internal Revenue Service.
“Lenders” means the Conduit Lenders and the Committed Lenders.

 
19
 




--------------------------------------------------------------------------------




“Level 1 Ratings Trigger” shall be deemed to be in effect at any time when (i)
NCR has a long-term “corporate family rating” of less than “Ba3” by Moody’s or
does not have a long-term “corporate family rating” from Moody’s or (ii) NCR has
a long-term “corporate credit rating” of less than “BB-” by S&P or does not have
a long-term “corporate credit rating” from S&P.
“LIBOR Rate” means (i) for any Lender with which the Borrower has agreed in
writing that its LIBOR Rate shall be LMIR, LMIR, or (ii) for any other Lender
(including, as of the Closing Date, PNC and BTMU), the Euro Rate.


“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) the one-month Eurodollar rate
for U.S. dollar deposits as reported by Bloomberg Finance L.P. and shown on
US0001M Screen or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day. The calculation of LMIR may also be
expressed by the following formula:
One-month Eurodollar rate for U.S. Dollars
shown on Bloomberg US0001M Screen
or appropriate successor
LMIR    
=                                                                        
1.00 - Euro-Rate Reserve Percentage.


LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.
“Loan” means any loan made by a Lender pursuant to Section 2.02.
“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).
“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Pool Receivables and which is linked to a Lock-Box Account listed on
Schedule II (as such schedule may be modified from time to time in connection
with the addition or removal of any Lock-Box in accordance with the terms
hereof).
“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Borrower)

 
20
 




--------------------------------------------------------------------------------




and maintained at a bank or other financial institution acting as a Lock-Box
Bank pursuant to a Lock-Box Agreement for the purpose of receiving Collections.
“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer (if applicable), the
Administrative Agent and a Lock-Box Bank, governing the terms of the related
Lock-Box Accounts, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
“Loss Horizon Eight Months Ratio” means, at any time of determination, the ratio
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) computed by dividing: (a) the aggregate initial
Outstanding Balance of all Pool Receivables originated by the Originators during
the eight most recent Fiscal Months, by (b) the Net Receivables Pool Balance as
of such date.
“Loss Horizon Five Months Ratio” means, at any time of determination, the ratio
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) computed by dividing: (a) the aggregate initial
Outstanding Balance of all Pool Receivables originated by the Originators during
the five most recent Fiscal Months, by (b) the Net Receivables Pool Balance as
of such date.
“Loss Reserve Percentage” means, at any time of determination, the sum of (a)
85.00% times the product of (i) 2.25, times (ii) the highest average of the
Default Ratios for any three consecutive Fiscal Months during the twelve most
recent Fiscal Months, times (iii) the Loss Horizon Five Months Ratio, plus (b)
15.00% times the product of (i) 2.25, times (ii) the highest average of the
Default Ratios for any three consecutive Fiscal Months during the twelve most
recent Fiscal Months, times (iii) the Loss Horizon Eight Months Ratio.
“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the Aggregate Capital); provided, however, that so long as
there are two or more Groups party hereto, no less than two Group Agents shall
constitute the Majority Group Agents.
“Material Adverse Effect” means, with respect to any event or circumstance and
with respect to any Person (or if no Person is specified, with respect to the
Borrower, the Originators and the Servicer), a material adverse effect on:
(a)    the assets, operations, business or financial condition of such Person;
(b)    the ability of any such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;

 
21
 




--------------------------------------------------------------------------------




(c)    the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability, value or collectibility of any
material portion of the Pool Receivables; or
(d)    the status, perfection, enforceability or priority of the interest of the
Administrative Agent (for the benefit of the Secured Parties) in the Pool
Receivables.
“Material Indebtedness” means Debt (other than Debt under the Transaction
Documents), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Borrower, the Servicer or an Originator in an aggregate
principal amount of (i) $50,000,000 or more, in the case of Debt or Hedging
Agreements of or guaranteed by the Servicer or an Originator and (ii) $15,325 or
more, in the case of Debt or Hedging Agreements of the Borrower. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower, the Servicer or an Originator in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.
“Maturity Date” means the earlier to occur of (a) the date occurring 365 days
following the Scheduled Termination Date and (b) the date on which the
“Termination Date” is declared or deemed to have occurred under Section 9.01.
“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months,
multiplied by (b) the Dilution Horizon Ratio.
“Monthly Settlement Date” means the 26th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any of its ERISA Affiliates is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“NCR” has the meaning set forth in the preamble to this Agreement.
“NCR Credit Agreement” means the Credit Agreement, dated as of August 22, 2011,
as amended and restated as of July 25, 2013, among NCR, as borrower, the lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent, and the various financial institutions party thereto
as joint lead arrangers, joint bookrunners, co-documentation agents, joint
syndication agents and joint senior managing agents, as amended, supplemented or
otherwise modified from time to time.
“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration Amount.

 
22
 




--------------------------------------------------------------------------------




“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments under such Receivable pursuant to the Contract relating to such
Receivable.
“Obligor Percentage” means, at any time of determination, for each Pool Obligor,
a fraction, expressed as a percentage, (a) the numerator of which is the
aggregate Outstanding Balance of the Eligible Receivables of such Obligor less
the amount (if any) then included in the calculation of clause (a) of the Excess
Concentration Amount with respect to such Obligor and (b) the denominator of
which is the aggregate Outstanding Balance of all Eligible Receivables at such
time.
“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.
“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document or RFA Note except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.06).
“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal amount of such Receivable; provided,
that the Outstanding Balance of a Charged-Off Receivable shall be zero.
“Participant” has the meaning set forth in Section 13.03(e).
“Participant Register” has the meaning set forth in Section 13.03(f).
“PATRIOT Act” has the meaning set forth in Section 13.15.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan) that is subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA and with respect to
which the Borrower or any of its ERISA Affiliates may have any liability,
contingent or otherwise.

 
23
 




--------------------------------------------------------------------------------




“Performance Guaranty” means any performance guaranty executed and delivered by
NCR in favor of the Administrative Agent for the benefit of the Credit Parties
pursuant to Section 4.3(d) of the Purchase and Sale Agreement, as any such
performance guaranty may be amended, restated, supplemented or otherwise
modified from time to time.
“Permitted Revolver Pledge” means the grant of a security interest in the
Subordinated Notes to JPMorgan Chase Bank, N.A., as collateral agent, pursuant
to the NCR Credit Agreement and the “Collateral Agreement” and “Security
Documents” as defined therein.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“PNC” has the meaning set forth in the preamble to this Agreement.
“Pool Obligor” means an Obligor under a Pool Receivable.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.
“Pro Rata Percentage” means, at any time of determination, with respect to any
Committed Lender, a fraction (expressed as a percentage), (a) the numerator of
which is (i) prior to the termination of all Commitments hereunder, its
Commitment at such time or (ii) if all Commitments hereunder have been
terminated, the aggregate outstanding Capital of all Loans being funded by the
Lenders in such Committed Lender’s Group at such time and (b) the denominator of
which is (i) prior to the termination of all Commitments hereunder, the
aggregate Commitments of all Committed Lenders at such time or (ii) if all
Commitments hereunder have been terminated, the Aggregate Capital at such time.
“Program Support Provider” means, with respect to a Conduit Lender, any bank,
insurance company or other funding institution providing liquidity, credit
enhancement or back-up purchase support or facilities to such Conduit Lender.
“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among NCR, as an Originator, the other Originators from time
to time part thereto, and the Borrower, as such agreement may be amended,
supplemented or otherwise modified from time to time.
“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.
“Rating Agency” means each of S&P, Fitch and Moody’s, to the extent then rating
the Notes of any Conduit Lender (and/or each other rating agency then rating the
Notes of any Conduit Lender).

 
24
 




--------------------------------------------------------------------------------




“Receivable” means any right to payment of a monetary obligation owed to any
Originator or the Borrower (as assignee of an Originator), whether constituting
an account, chattel paper, payment intangible, instrument or general intangible,
in each instance arising in connection with the sale of goods, for services
rendered or the license of software, and includes, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto. Any such right to payment arising from any one transaction, including,
without limitation, any such right to payment represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of any such right to payment arising from any other transaction.
“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.
“Register” has the meaning set forth in Section 13.03(c).
“Reinvestment” has the meaning set forth in Section 3.01(a).
“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assumption Agreement.
“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.
“Related Indemnified Party” means, with respect to any Person, such Person’s
Related Parties and any other Person through which such first Person may claim
reimbursement, compensation, contribution or indemnity hereunder by virtue of
its relationship with such other Person.
“Related Party” means, with respect to any Person, such Person’s Affiliates and
the officers, directors, managers, agents and employees of such Person and its
Affiliates.
“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.
“Related Security” means, with respect to any Pool Receivable:
(a)    all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale or license of which
gave rise to such Receivable;
(b)    all instruments and chattel paper that may evidence such Receivable;

 
25
 




--------------------------------------------------------------------------------




(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(d)    solely to the extent applicable to such Receivable, all of the Borrower’s
and each Originator’s rights, interests and claims under the related Contracts
and all guaranties, indemnities, insurance and other agreements or arrangements
constituting supporting obligations supporting payment and/or performance of any
of the foregoing;
(e)     all books and records of the Borrower and each Originator with respect
to the foregoing;
(f)    all of the Borrower’s rights, interests and claims under the Purchase and
Sale Agreement with respect to such Receivable; and
(g)    all proceeds of the foregoing.
“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived).
“Required Capital Amount” means, at any time of determination, an amount equal
to the Total Reserves at such time.
“Restricted Payments” has the meaning set forth in Section 7.01(s).
“RFA Notes” has the meaning set forth in Section 2.05.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.
“Sanctioned Country”  means a country subject to a sanctions program identified
by the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Sanctioned Person” means any Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.
“Scheduled Termination Date” means November 21, 2016.
“SEC” means the U.S. Securities and Exchange Commission.
“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

 
26
 




--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Indemnified Amounts” has the meaning set forth in Section 12.02(a).
“Servicer Indemnified Party” has the meaning set forth in Section 12.02(a).
“Servicing Fee” means the fee referred to in Section 8.06(a) of this Agreement.
“Servicing Fee Rate” means the rate referred to in Section 8.06(a) of this
Agreement.
“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Fees, (i) prior to the Termination Date, the Monthly Settlement
Date and (ii) on and after the Termination Date, each day selected from time to
time by the Administrative Agent (with the consent or at the direction of the
Majority Group Agents) (it being understood that the Administrative Agent (with
the consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily) or, in the absence of such
selection, the Monthly Settlement Date.
“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair value of the assets of such Person exceeds the liabilities of
such Person, (ii) the fair value of the assets of such Person exceeds the
probable liability on such Person’s debts as such debts become absolute and
matured, (iii) such Person is able to pay its debts as they mature and (iv) such
Person’s capital is not unreasonably small for the business in which it is
engaged.
“Specifically Reserved Maintenance Revenue Amount” means the lesser of (i) the
amount then included in the deferred revenue liability reported on the
Originators’ books and records in respect of payments made by Persons that are
Obligors on Eligible Receivables for goods or services that have not yet been
delivered or performed by the Originators (and, for the avoidance of doubt,
excluding any portion of such deferred revenue liability in respect of
outstanding Receivables, rather than payments, that remain subject to the
performance of additional services or delivery of additional goods by
Originators) and (ii) the aggregate Outstanding Balance of the Eligible
Receivables then owing by such Obligors.
“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.
“Sub-Servicer” has the meaning set forth in Section 8.01(d).
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 
27
 




--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 9.01, (c) the Purchase and Sale Termination Date (as
defined in the Purchase and Sale Agreement) with respect to all remaining
Originators, and (d) the date selected by the Borrower on which all Commitments
have been reduced to zero pursuant to Section 2.02(e).
“Termination Event” has the meaning set forth in Section 9.01. For the avoidance
of doubt, a Termination Event shall occur only after applicable cure periods, if
any, specified in Section 9.01 have expired, and any Termination Event that
occurs shall be deemed to be continuing at all times thereafter unless and until
waived in accordance with Section 13.01.
“Total Reserves” means, at any time of determination, the product of (a) the sum
of: (i) the Yield Reserve Percentage, plus (ii) the greater of (x) the sum of
the Concentration Reserve Percentage plus the Minimum Dilution Reserve
Percentage and (y) the sum of the Loss Reserve Percentage plus the Dilution
Reserve Percentage, times (b) the Adjusted Net Receivables Pool Balance on such
day.
“Transaction Documents” means this Agreement, the RFA Notes, the Purchase and
Sale Agreement, the Lock-Box Agreements, the Fee Letter, the Intercreditor
Agreement, each Subordinated Note, any Performance Guaranty, the Borrower’s
Limited Liability Company Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.
“Transaction Information” means any information provided to any Rating Agency
for the purpose of such Rating Agency providing or proposing to provide a rating
of any Notes or monitoring such rating including, without limitation, any such
information relating to the Borrower, the Originator, the Servicer or the Pool
Receivables.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unmatured Termination Event” means an event that but for notice or lapse of
time or both would constitute a Termination Event.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 4.03(f)(ii)(D).
“Victory” means Victory Receivables Corporation, a Delaware corporation.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 
28
 




--------------------------------------------------------------------------------




“Withholding Agent” means the Borrower, the Servicer or the Administrative
Agent.
“Yield Reserve Percentage” means, at any time of determination:
1.50 x DSO x (BR + SFR)
360
where:
BR
=    the Base Rate;

DSO
=    the Days’ Sales Outstanding for the most recently ended Fiscal Month; and

SFR
=    the Servicing Fee Rate.

SECTION 1.02.     Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, unless
the context otherwise requires: (a) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (b) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement (and the words “thereof,” “therein” and “thereunder” have a
corresponding meaning when used with other agreements or documents); (c)
references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to such agreement (or the certificate or other
document in which the reference is made), and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (d) the term “including” means “including without limitation”; (e)
references to any Applicable Law where a particular date or timeframe is
relevant refer to that Applicable Law as amended or otherwise modified and as in
effect on such date or within such timeframe and, if applicable, includes any
successor Applicable Law; (f) references to any agreement where a particular
date or timeframe is relevant refer to that agreement as amended or otherwise
modified and as in effect on such date or within such timeframe; (g) references
to any Person include that Person’s permitted successors and assigns; (h)
headings and captions are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof; (i) unless
otherwise provided, in the calculation of time from a specified date to a later
specified date, the term “from” means “from and including”, and the terms “to”
and “until” each means “to but excluding”; (j) terms in one gender include the
parallel terms in the neuter and opposite gender; (k) references to any amount
as on deposit or outstanding on any particular date means such amount at the
close of business on such day and (l) the term “or” is not exclusive.

 
29
 




--------------------------------------------------------------------------------




ARTICLE II    
TERMS OF THE LOANS
SECTION 2.01.     Loan Facility. Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date. Under no circumstances shall any Lender be
obligated to make any such Loan to the extent that, after giving effect to such
Loan and all other Loans being made on such date:
(i)    the Aggregate Capital would exceed the Facility Limit;
(ii)    the sum of (A) the Capital of such Lender, plus (B) the aggregate
outstanding Capital of each other Lender in its Group, would exceed the Group
Commitment of such Lender’s Group;
(iii)    if such Lender is a Committed Lender, the aggregate outstanding Capital
of such Committed Lender would exceed its Commitment; or
(iv)    the Aggregate Capital would exceed the Borrowing Base.
SECTION 2.02.     Making Loans; Repayment of Loans. (a) Each Loan hereunder
shall be made on at least one (1) Business Day’s prior written request from the
Borrower to the Administrative Agent and each Group Agent in the form of a Loan
Request attached hereto as Exhibit A. Each such request for a Loan shall be made
no later than 11:00 a.m. (New York City time) on a Business Day (it being
understood that any such request made after such time shall be deemed to have
been made on the following Business Day) and shall specify (i) the amount of the
Loan(s) requested (which shall not be less than $1,000,000 and shall be an
integral multiple of $100,000), (ii) the allocation of such amount among the
Groups (which shall be ratable based on the Group Commitments), (iii) the
account to which the proceeds of such Loan shall be distributed and (iv) the
date such requested Loan is to be made (which shall be a Business Day).
(b)    On the date of each Loan, the Lenders shall, upon satisfaction of the
applicable conditions set forth in Article V and in accordance with the other
conditions set forth in this Article II, make available to the Borrower in same
day funds an aggregate amount equal to the amount of such Loans requested, at
the account set forth in the related Loan Request.
(c)    Each Committed Lender’s obligation shall be several, such that the
failure of any Committed Lender to make available to the Borrower any funds in
connection with any Loan shall not relieve any other Committed Lender of any
obligation hereunder to make funds available on the date such Loans are
requested (it being understood, that no Committed Lender

 
30
 




--------------------------------------------------------------------------------




shall be responsible for the failure of any other Committed Lender to make funds
available to the Borrower in connection with any Loan hereunder).
(d)    The Borrower shall repay in full the outstanding Capital of each Lender
on the Maturity Date. Prior thereto, the Borrower shall on each Settlement Date,
make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 3.01 in accordance with such Section. Without limiting
the foregoing, on each Settlement Date the Borrower shall be obligated (without
regard to the amount of Collections then available) to prepay the Capital of the
Lenders to the extent necessary to cause no Borrowing Base Deficit (determined
using the Borrowing Base calculated as of the last day of the preceding Fiscal
Month assuming that the amount described in clause (a)(ii) of the definition of
“Borrowing Base” is zero) to exist. Notwithstanding the foregoing, the Borrower,
in its discretion, shall have the right to make a prepayment, in whole or in
part, of the outstanding Capital of the Lenders (together with any accrued
Interest and Fees in respect of such prepaid Capital): (i) on any Business Day
upon two (2) Business Days’ prior written notice (each, a “Reduction Notice”)
thereof to the Administrative Agent and each Group Agent; provided, however,
that each such prepayment shall be in a minimum aggregate amount of $1,000,000
and shall be an integral multiple of $100,000 or (ii) within the same Business
Day if requested by 10:00 a.m. (New York City time), or on the following
Business Day if requested after such time, and without any minimum amount
requirement, for the purpose of curing any Borrowing Base Deficit.
(e)    The Borrower may, at any time upon at least fifteen (15) days prior
written notice to the Administrative Agent and each Group Agent, terminate the
Facility Limit in whole or ratably reduce the Facility Limit in part; provided,
however, that no such reduction shall reduce the Facility Limit to an amount
less than the Aggregate Capital at such time (after giving effect to any
repayment of the Aggregate Capital pursuant to clause (f) below). Each partial
reduction in the Facility Limit shall be in a minimum aggregate amount of
$2,000,000 and shall be an integral multiple of $100,000, and no such reduction
(other than a reduction of the Facility Limit to zero) shall reduce the Facility
Limit to an amount less than $75,000,000. In connection with any partial
reduction in the Facility Limit, the Commitment of each Committed Lender shall
be ratably reduced.
(f)    In connection with any reduction of the Commitments, the Borrower shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Lenders, cash in an amount sufficient to pay (A) the
Capital of the Lenders in each Group in excess of the Group Commitment of such
Group following such reduction, (B) accrued Interest and Fees in respect of the
portion of Capital being prepaid, (C) any associated Breakage Fees and (D) to
the extent there are any other non-contingent Borrower Obligations then due and
owing by the Borrower, the portion of the amount of such Borrower Obligations
described in clause (D) above equal to the ratio of the reduction of the
Commitments being effected relative to the amount of the Commitments immediately
prior to such reduction. Upon receipt of any such amounts, the Administrative
Agent shall apply such amounts first to the reduction of the outstanding
Capital, and second to the payment of any remaining outstanding Borrower
Obligations with respect to such reduction, including any Breakage Fees, by
paying such amounts to the Lenders.
SECTION 2.03.     Interest and Fees.

 
31
 




--------------------------------------------------------------------------------




(a)    On each Settlement Date, the Borrower shall, in accordance with the terms
and priorities for payment set forth in Section 3.01, pay to each Group Agent,
each Lender and the Administrative Agent certain fees (collectively, the “Fees”)
in the amounts set forth in the fee letter agreements from time to time entered
into, among the Borrower, the members of the applicable Group (or their Group
Agent on their behalf) and/or the Administrative Agent (each such fee letter
agreement, as amended, restated, supplemented or otherwise modified from time to
time, collectively being referred to herein as the “Fee Letter”).
(b)    The Capital of each Lender shall accrue interest on each day when such
Capital remains outstanding at the then applicable Interest Rate for such
Lender. The Borrower shall pay all Interest, Fees and Breakage Fees accrued
during each Interest Period on the immediately following Settlement Date in
accordance with the terms and priorities for payment set forth in Section 3.01.
SECTION 2.04.     Records of Loans. Each Group Agent shall record on the
applicable RFA Note or in its records, the date and amount of each Loan made by
the Lenders in its Group hereunder, the interest rate with respect thereto, the
Interest accrued thereon and each repayment and payment thereof. Subject to
Section 13.03(c), such records shall be conclusive and binding absent manifest
error. The failure to so record any such information or any error in so
recording any such information shall not affect the obligations of the Borrower
hereunder or under the other Transaction Documents.
SECTION 2.05.     RFA Notes. All Loans made by each Lender hereunder shall be
evidenced by a promissory note (as amended, modified, extended or replaced from
time to time, each a “RFA Note”) substantially in the form attached hereto as
Exhibit H, with appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Agreement, payable by the
Borrower to such Lender. The RFA Notes, when signed by an authorized officer of
the Borrower and delivered in accordance with the terms of this Agreement, will
be duly executed and issued, and will be binding upon the Borrower. Each RFA
Note shall be executed by manual or facsimile signature by the Borrower. RFA
Notes bearing the manual or facsimile signature of the individual who was, at
the time when such signature was affixed, authorized to sign on behalf of the
Borrower shall not be rendered invalid, notwithstanding that such individual has
ceased to be so authorized prior to the delivery of such RFA Notes or does not
hold such office at the date of such RFA Notes.
ARTICLE III
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
SECTION 3.01.     Settlement Procedures.
(a)    The Servicer shall set aside and hold in trust for the benefit of the
Secured Parties (or, if so requested by the Administrative Agent, segregate in a
separate account approved by the Administrative Agent), for application in
accordance with the priority of payments set forth below, all Collections on
Pool Receivables that are received by the Servicer or the Borrower or received
in any Lock-Box or Lock-Box Account; provided, however, that the Servicer may
from time to time release to the Borrower from such Collections any amounts

 
32
 




--------------------------------------------------------------------------------




permitted to be released under Section 5.03 and applied by the Borrower towards
the purchase price for any Receivables acquired by the Borrower under the
Purchase and Sale Agreement (each such release, a “Reinvestment”). On each
Settlement Date, the Servicer (or, following its assumption of control of the
Lock-Box Accounts, the Administrative Agent) shall, distribute such Collections
in the following order of priority:
(i)    first, to each Lock-Box Bank, the amount of any fees, costs or expenses
payable to such Lock-Box Bank by the Borrower in connection with maintaining its
related Lock-Box Account(s) to the extent that such Lock-Box Bank is permitted
to debit or otherwise pay itself such fees, costs or expenses from funds on
deposit in such Lock-Box Account(s) pursuant to the terms of the applicable
Lock-Box Agreement; provided, that the payment of such fees, costs and expenses
from Collections on deposit in such Lock-Box Accounts on days other than
Settlement Dates in accordance with the terms of the applicable Lock-Box
Agreements shall not constitute a breach or default under this Agreement for any
purpose;
(ii)    second, to the Servicer for the payment of the accrued Servicing Fees
payable for the immediately preceding Interest Period (plus, if applicable, the
amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Servicer);
(iii)    third, to each Lender and other Credit Party (ratably, based on the
amount then due and owing), all accrued and unpaid Interest and Fees and
Breakage Fees due to such Lender and other Credit Party for the immediately
preceding Interest Period, plus, if applicable, the amount of any such Interest,
Fees and Breakage Fees payable for any prior Interest Period to the extent such
amount has not been distributed to such Lender or Credit Party;
(iv)    fourth, as set forth in clause (x) or (y) below, as applicable:
(x)    prior to the occurrence of the Termination Date, to the Lenders (ratably,
based on the aggregate outstanding Capital of each Lender at such time) for the
payment of a portion of the outstanding Aggregate Capital at such time, an
aggregate amount (if any) necessary to cause no Borrowing Base Deficit
(determined using the Borrowing Base calculated as of the last day of the
preceding Fiscal Month assuming that the amount described in clause (a)(ii) of
the definition of “Borrowing Base” is zero) to exist; or
(y)    on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time;
(v)    fifth, to the Credit Parties, the Affected Persons, the Borrower
Indemnified Parties and the Lock-Box Bank (ratably, based on the amount due and
owing at such time), for the payment of all other Borrower Obligations then due
and owing by the

 
33
 




--------------------------------------------------------------------------------




Borrower to the Credit Parties, the Affected Persons, the Borrower Indemnified
Parties and the Lock-Box Bank (including any amounts payable under Sections
4.01, 4.03, 12.01 or 13.04 or under the Lock-Box Agreement);
(vi)    sixth, to the Borrower, the amount of any accrued and unpaid interest on
the Subordinated Notes, which amount the Borrower shall pay to the applicable
Originator(s);
(vii)    seventh, prior to the occurrence of the Termination Date, at the
election of the Borrower and in accordance with Section 2.02(d), to the payment
of all or any portion of the outstanding Capital of the Lenders at such time
(ratably, based on the aggregate outstanding Capital of each Lender at such
time);
(viii)    eighth, to the Borrower, the amount of any unpaid purchase price
payable by the Borrower to the Originators for Pool Receivables under the
Purchase and Sale Agreement to the extent required to be paid in cash on such
Settlement Date, which amount the Borrower shall pay to the applicable
Originator(s);
(ix)    ninth, to the Borrower, the amount of any principal then due and payable
on the Subordinated Notes, which amount the Borrower shall pay to the applicable
Originator(s); and
(x)    tenth, the remaining balance, if any, to the Borrower for its own
account.
If the Servicer receives any cash payments or cash distributions from the
Borrower or from Collections during any Interest Period (including in respect of
Servicing Fees, expenses, or dividends) at any time during which a Borrowing
Base Deficit existed or resulted from such payments or distributions (other than
payments or distributions made to the Servicer on Settlement Dates pursuant to
Section 3.01(a)), the Servicer shall return the amount of all such payments and
distributions to the Borrower on the first Settlement Date following such
Interest Period to be treated as Collections and applied in accordance with the
priorities set forth in Section 3.01(a); provided, however, that the Servicer
may net from the amount it is required to return to the Borrower, the amount (if
any) that would otherwise be paid to the Servicer on such Settlement Date
pursuant to Section 3.01(a) from available Collections (including Collections
returned to the Borrower by the Servicer pursuant to this paragraph and by the
Originators pursuant to Section 3.4 of the Purchase and Sale Agreement).  If any
delay by the Servicer to pay over such amounts causes the Borrower to incur the
obligation to pay additional interest or fees in respect of such amounts, the
Servicer shall additionally pay over to the Borrower, to treated as Collections
and applied in accordance with the priorities set forth in Section 3.01(a), an
amount sufficient to compensate the Borrower for the amount of such interest and
fees.
(b)    All payments or distributions to be made by the Servicer, the Borrower
and any other Person to the Lenders (or their respective related Affected
Persons and the Borrower Indemnified Parties), shall be paid or distributed to
the related Group Agent at its Group Agent’s Account. Each Group Agent, upon its
receipt in the applicable Group Agent’s Account of any such payments or
distributions, shall distribute such amounts to the applicable Lenders, Affected
Persons and the Borrower Indemnified Parties within its Group ratably;

 
34
 




--------------------------------------------------------------------------------




provided that if such Group Agent shall have received insufficient funds to pay
all of the above amounts in full on any such date, such Group Agent shall pay
such amounts to the applicable Lenders, Affected Persons and the Borrower
Indemnified Parties within its Group in accordance with the priority of payments
set forth above, and with respect to any such category above for which there are
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to each such Person in such Group) among all
such Persons in such Group entitled to payment thereof.
(c)    If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to return to the Borrower or any underlying Obligor (including to any
trustee, receiver, custodian or similar official thereof as a result of any
Insolvency Proceeding with respect to the Borrower or such Obligor) any amount
received on its behalf hereunder, such amount shall be deemed not to have been
so received but rather to have been retained by the Borrower and, accordingly,
the Administrative Agent, such Credit Party, such Affected Person or such
Borrower Indemnified Party, as the case may be, shall have a claim (which claim
may be contingent or subject to defenses) against the Borrower for such amount.
(d)    If on any day any Originator is required to make a cash payment of Deemed
Collections to the Borrower under the Purchase and Sale Agreement, the Borrower
shall deposit (or cause to be deposited) the amount of such Deemed Collections
to a Lock-Box Account for application as Collections in accordance with Section
3.01(a). The Borrower shall promptly enforce the Originators’ obligations to pay
Deemed Collections in accordance with the terms of the Purchase and Sale
Agreement.
(e)    Except as otherwise required by Applicable Law or the relevant Contract
and subject to the provisions of the Intercreditor Agreement, all Collections
received from a Pool Obligor in payment of any Pool Receivable shall be applied
to the Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables.
SECTION 3.02.     Payments and Computations, Etc. (a) All amounts to be paid by
the Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be initiated
by wire transfer no later than 11:00 a.m. (New York City time) on the day when
due in same day funds to the applicable Group Agent’s Account.
(b)    Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid by it when due hereunder, at
an interest rate per annum equal to 2.00% per annum above the Base Rate, payable
on demand and compounded monthly on each Monthly Settlement Date.
(c)    All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other

 
35
 




--------------------------------------------------------------------------------




than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.
(d)    Solely for purposes of reporting information regarding the Pool
Receivables, the Net Receivables Pool Balance and the Borrowing Base in any
Information Package, Loan Request or similar report or certification, the
portion of the Pool Receivables’ aggregate Outstanding Balance that (x) is
subject to potential set-off or a similar right of offset or that remains
subject to the performance of additional services or delivery of additional
goods by the Originators or (y) will be billed or invoiced to the Obligor
thereon within the next thirty days (or such longer period consented to by the
Administrator and the Group Agents) as contemplated by clause (o) of the
definition of “Eligible Receivable,” the Seller and the Servicer shall either
(i) report the actual amount thereof or (ii) report an estimate of such amount
calculated in manner and using assumptions approved by the Administrative Agent
in consultation with the Servicer, and reporting such an estimate shall not be
deemed to constitute a default under or breach of this Agreement or any other
Transaction Document. For the avoidance of doubt, the reporting and use of such
an estimated amount pursuant to this paragraph shall not derogate from (x) any
obligation of the Seller to ensure that no Borrowing Base Deficit exists based
upon the actual portion of the Pool Receivables’ aggregate Outstanding Balance
that is subject to potential set-off or a similar right of offset or that
remains subject to the performance of additional services or delivery of
additional goods by the Originators or (y) any obligation of the Seller or the
Servicer to notify the other parties hereto that a Borrowing Base Deficit exists
based upon such actual amounts.
ARTICLE IV
INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST
SECTION 4.01.     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Affected Person
(except any reserve requirement reflected in the LIBOR Rate);
(ii)    subject any Affected Person to any Taxes (other than (A) Indemnified
Taxes, (B) clauses (b) through (d) of Excluded Taxes and (C) Other Connection
Taxes that are imposed on or measured by net income, profits or revenue) on its
loans, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Affected Person or the London interbank market any other
condition, cost or expense affecting the Collateral, this Agreement, any other
Transaction Document, any Program Support Agreement, or any Loan made by, or
supported by, such Affected Person;

 
36
 




--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to a Lender for
the transactions contemplated hereby, (B) funding or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Affected Person hereunder or under the RFA
Notes (whether of principal, interest or otherwise), then, beginning on the
Settlement Date following the Fiscal Month during which the Borrower received
written demand therefor, the Borrower will pay to such Affected Person, in
accordance with Section 3.01(a), such additional amount or amounts as will
compensate such Affected Person for such additional costs or expenses incurred
or reduction suffered.
(b)    Capital Requirements. If any Affected Person determines that any Change
in Law regarding capital requirements or liquidity has had or would have the
effect of reducing the rate of return on such Affected Person’s capital as a
consequence of this Agreement, the Commitments of or the Loans made or supported
by such Affected Person, in each case to a level below that which such Affected
Person could have achieved but for such Change in Law (taking into consideration
such Affected Person’s policies with respect to capital adequacy and liquidity),
then, beginning on the Settlement Date following the Fiscal Month during which
the Borrower received written demand therefor, the Borrower will pay to such
Affected Person, in accordance with Section 3.01(a), such additional amount or
amounts as will compensate such Affected Person for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Group Agent or Lender
on behalf of the related Affected Person setting forth the amount or amounts
necessary to compensate such Affected Person as specified in clause (a) or (b)
of this Section and delivered to the Borrower shall be conclusive absent
manifest error.
(d)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section for any increased costs or expenses incurred or reductions suffered more
than 180 days prior to the date that such Affected Person (or its related Group
Agent or Lender on its behalf) notifies the Borrower of the Change in Law giving
rise to such increased costs or expenses or reductions and of such Affected
Person’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 4.02.     Funding Losses.
(a)    The Borrower will pay each Lender all Breakage Fees.
(b)    A certificate of a Lender (or its Group Agent on its behalf) setting
forth the amount or amounts necessary to compensate such Lender, as specified in
clause (a) above and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall, subject to the priorities of payment set
forth in Section 3.01, pay such Lender the amount shown

 
37
 




--------------------------------------------------------------------------------




as due on any such certificate beginning on the first Settlement Date following
the Fiscal Month during which the Borrower received such certificate.
SECTION 4.03.     Taxes.
(a)    Withholding of Taxes; Gross-Up. Each payment by the Borrower under this
Agreement or any other Transaction Document to any Affected Person shall be made
without withholding for any Taxes, unless such withholding is required by any
Applicable Law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
Applicable Law. If such Taxes are Indemnified Taxes, then the amount payable by
the Borrower shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Affected Person receives the amount it would have
received had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay or
cause to be paid any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law, or, at the option of the Administrative Agent,
timely reimburse it for the payment of, any Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
or on behalf of the Borrower to a Governmental Authority pursuant to this
Agreement, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Affected Person receiving any payment under any Transaction Document for any
Indemnified Taxes that are paid or payable by such Affected Person in connection
with this Agreement (including amounts paid or payable under this paragraph) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid by the Borrower beginning on the Settlement Date following the Fiscal Month
during which the Borrower receives a certificate from the related Group Agent of
such Affected Person (with a copy to the Administrative Agent) stating the
amount of any Indemnified Taxes so paid or payable by such Affected Person and
describing in reasonable detail the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(e)    Indemnification of the Administrative Agent by Affected Persons. Each
Affected Person shall severally indemnify the Administrative Agent (i) for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Borrower has not already indemnified (or is not already scheduled to indemnify)
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to the failure
of such Lender, its Related Conduit Lender or any of their respective Affiliates
that are

 
38
 




--------------------------------------------------------------------------------




Affected Persons to comply with Section 13.03(f) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
its Related Conduit Lender or any of their respective Affiliates that are
Affected Persons, in each case, that are payable or paid by the Administrative
Agent in connection with any Transaction Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this paragraph shall be paid by the Settlement Date
following the Fiscal Month during which the Administrative Agent delivers to the
applicable Affected Person a certificate stating the amount of Taxes so paid or
payable by the Administrative Agent. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.
(f)    Status of Affected Persons. (i) Any Affected Person that is entitled to
an exemption from, or reduction of, any applicable withholding Tax with respect
to any payments under any Transaction Document shall deliver to each Withholding
Agent, at the time or times reasonably requested by such Withholding Agent, such
properly completed and executed documentation reasonably requested by such
Withholding Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Affected Person receiving any
payment under any Transaction Document, if requested by any Withholding Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by such Withholding Agent as will enable such Withholding Agent to determine
whether or not such Affected Person is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (A) through (E) of paragraph (f)(ii) below) shall not be
required if in such Affected Person’s judgment such completion, execution or
submission would materially prejudice the legal or commercial position of such
Affected Person. Upon the reasonable request of any Withholding Agent, an
Affected Person shall update any form or certification previously delivered
pursuant to this Section 4.03(f). If any form or certification previously
delivered pursuant to this Section 4.03(f) expires or becomes obsolete or
inaccurate in any respect with respect to any Affected Person, such Affected
Person shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify each Withholding Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so. Notwithstanding any other provision of this
paragraph, a Withholding Agent shall not be required to deliver any form
pursuant to this paragraph that it is not legally able to deliver.
(ii)    Without limiting the generality of the foregoing, each Affected Person
receiving any payment under any Transaction Document shall, if it is legally
eligible to do so, deliver to each Withholding Agent (in such number of copies
as is reasonably requested by such Withholding Agent) on or prior to the date on
which such Affected Person becomes a party hereto (or if not a party hereto, on
or prior to the date on which it would, contingently or otherwise, become
entitled to any payments hereunder), duly completed and executed copies of
whichever of the following is applicable:
(A)    in the case of an Affected Person receiving a payment under any
Transaction Document that is a U.S. Person, IRS Form W-9

 
39
 




--------------------------------------------------------------------------------




certifying that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of an Affected Person receiving a payment under any
Transaction Document, other than a U.S. Person, that is claiming the benefits of
an income tax treaty to which the United States of America is a party (1) with
respect to payments of interest under this Agreement, IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (2) with respect to any other applicable payments under this
Agreement, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(C)    in the case of an Affected Person receiving a payment under any
Transaction Document, other than a U.S. Person, for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States of America, IRS Form W-8ECI;
(D)    in the case of an Affected Person receiving a payment under any
Transaction Document, other than a U.S. Person, claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, both (1) IRS
Form W‑8BEN (or IRS Form W-8BEN-E, as applicable) and (2) a certificate to the
effect that such Affected Person is not (x) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (z) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (each, a
“U.S. Tax Compliance Certificate”);
(E)     in the case of an Affected Person receiving a payment under any
Transaction Document, other than a U.S. Person, that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner, partner
of such partnership or participant if such beneficial owner, partner or
participant were a Lender; provided that if such Lender is a partnership and one
or more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Compliance
Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax, together

 
40
 




--------------------------------------------------------------------------------




with such supplementary documentation as shall be necessary to enable each
Withholding Agent to determine the amount of Tax (if any) required by Applicable
Law to be withheld.
(iii)    If a payment received by an Affected Person under any Transaction
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Affected Person were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Affected Person shall deliver to any
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by such Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by such Withholding Agent as may be necessary for such Withholding
Agent to comply with its obligations under FATCA, to determine that such
Affected Person has or has not complied with such Affected Person’s obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (f)(iii), “FATCA” shall
include any and all amendments made to FATCA after the date of this Agreement
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with FATCA.
(g)    Treatment of Certain Refunds. If any Affected Person determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
Affected Person and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). In the event such
Affected Person is required to repay such refund to the relevant Governmental
Authority, such indemnifying party shall repay to such Affected Person , upon
the request of the related Group Agent on behalf of such Affected Person (or in
the event such indemnifying party is the Borrower, in accordance with Section
3.01(a) beginning on the Settlement Date following the Fiscal Month during which
the Borrower has received such request), the amount of the refund paid by such
Affected Person to such indemnifying party pursuant to the prior sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority). Notwithstanding anything to the contrary in this paragraph, in no
event will any Affected Person be required to pay any amount to any indemnifying
party pursuant to this paragraph if such payment would place such Affected
Person in a less favorable position (on a net after-Tax basis) than such
Affected Person would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require any Affected Person to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 4.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected Person,
the termination of the Commitments

 
41
 




--------------------------------------------------------------------------------




and the repayment, satisfaction or discharge of all the Borrower obligations and
the Servicer’s obligations hereunder.
(i)    Intended Tax Treatment. Notwithstanding anything to the contrary herein
or in any other Transaction Document, all parties to this Agreement covenant and
agree to treat each Loan under this Agreement as debt (and all Interest as
interest) for all federal, state, local and franchise tax purposes and agree not
to take any position on any tax return inconsistent with the foregoing.
(j)    References to Applicable Law. All references to Applicable Law in this
Section 4.03 shall be deemed to include FATCA.
SECTION 4.04.     Inability to Determine LMIR; Change in Legality.
(a)    If any Group Agent shall have determined (which determination shall be
conclusive and binding upon the parties hereto) on any day, by reason of
circumstances affecting the interbank Eurodollar market, either that: (i) dollar
deposits in the relevant amounts and for the relevant day are not available,
(ii) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
for such day or (iii) the LIBOR Rate determined pursuant hereto does not
accurately reflect the cost to the applicable Affected Person (as conclusively
determined by such Group Agent) of maintaining any Portion of Capital during
such day, such Group Agent shall promptly give telephonic notice of such
determination, confirmed in writing, to the Borrower on such day. Upon delivery
of such notice: (i) no Portion of Capital shall be funded thereafter at the Bank
Rate determined by reference to the LIBOR Rate unless and until such Group Agent
shall have given notice to the Borrower that the circumstances giving rise to
such determination no longer exist and (ii) with respect to any outstanding
Portion of Capital then funded at the Bank Rate determined by reference to the
LIBOR Rate, such Bank Rate shall automatically and immediately be converted to
the Bank Rate determined by reference to the Base Rate.
(b)    If on any day, any Group Agent shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive) that any Change in Law, or compliance by such Affected
Person with any Change in Law, shall make it unlawful or impossible for such
Affected Person to fund or maintain any Portion of Capital at or by reference to
the LIBOR Rate, such Group Agent shall notify the Borrower and the
Administrative Agent thereof. Upon receipt of such notice, until the applicable
Group Agent notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such determination no longer apply, (i) no Portion
of Capital shall be funded at or by reference to the LIBOR Rate and (ii) the
Interest for any outstanding portions of Capital then funded at the Bank Rate
determined by reference to the LIBOR Rate shall automatically and immediately be
converted to the Bank Rate determined by reference to the Base Rate.
SECTION 4.05.     Security Interest.
(a)    As security for the performance by the Borrower of all the terms,
covenants and agreements on the part of the Borrower to be performed under this
Agreement, the RFA Notes or any other Transaction Document, including the
punctual payment when due of the

 
42
 




--------------------------------------------------------------------------------




Aggregate Capital and all Interest in respect of the Loans and all other
Borrower Obligations, the Borrower hereby grants to the Administrative Agent for
its benefit and the ratable benefit of the Secured Parties, a continuing
security interest in all of the Borrower’s right, title and interest in, to and
under all of the following, whether now or hereafter owned, existing or arising
(collectively, the “Collateral”): (i) all Pool Receivables, (ii) all Related
Security with respect to such Pool Receivables, (iii) all Collections with
respect to such Pool Receivables, (iv) the Lock-Boxes and Lock-Box Accounts and
all amounts on deposit therein, and all certificates and instruments, if any,
from time to time evidencing such Lock-Boxes and Lock-Box Accounts and amounts
on deposit therein, (v) all rights (but none of the obligations) of the Borrower
under the Purchase and Sale Agreement, (vi) without duplication of the
foregoing, all of its accounts, general intangibles (including payment
intangibles), deposit accounts, investment property, financial assets,
instruments, chattel paper and letter-of-credit rights, (vii) all supporting
obligations relating to the foregoing and (viii) all proceeds of, and all
amounts received or receivable under any or all of, the foregoing.
(b)    The Administrative Agent (for the benefit of the Secured Parties) shall
have, with respect to all the Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. The Borrower hereby authorizes the Administrative Agent (for the
benefit of the Secured Parties) to file financing statements in each
jurisdiction the Administrative Agent deems necessary and appropriate to perfect
its security interest in the Collateral, describing the collateral covered
thereby as “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement.
(c)    Immediately upon the occurrence of the Final Payout Date, the Collateral
shall be automatically released from the lien created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Lenders and the other Credit
Parties hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Borrower; provided, however, that (i) in connection with any such
Final Payout Date, the Administrative Agent shall promptly send notice thereof
to each Lock-Box Bank for the purposes of terminating the related Lock-Box
Agreements and (ii) promptly following written request therefor by the Borrower
delivered to the Administrative Agent following any such termination, and at the
sole expense of the Borrower, the Administrative Agent shall execute and deliver
to the Borrower UCC-3 termination statements and such other documents as the
Borrower shall reasonably request to evidence such termination.
SECTION 4.06.     Mitigation Obligations; Replacement of Affected Persons.
(a)    If any Affected Person requests compensation under Section 4.01, or if
the Borrower is required to pay any additional amount to any Affected Person or
to any Governmental Authority for the account of any Affected Person pursuant to
Section 4.03, then such Affected Person shall (at the request of the Borrower)
use commercially reasonable efforts to designate a different lending office for
funding or booking the related Loans hereunder or to assign and delegate (or
cause to be assigned and delegated) such Affected Person’s rights and
obligations hereunder to another office, branch or Affiliate of such Affected
Person if, in the

 
43
 




--------------------------------------------------------------------------------




judgment of such Affected Person, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 4.01 or 4.03, as the
case may be, in the future and (ii) would not subject such Affected Person to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Affected Person. The Borrower hereby agrees to pay all reasonable out of
pocket costs and expenses incurred by any Affected Person in connection with any
such designation or assignment and delegation.
(b)    If (i) any Affected Person requests compensation under Section 4.01, (ii)
the Borrower is required to pay any additional amount to any Affected Person or
any Governmental Authority for the account of any Affected Person pursuant to
Section 4.03, (iii) any Affected Person has become a Defaulting Credit Party or
(iv) any Affected Person has failed to consent to a proposed amendment, waiver,
discharge or termination that requires the consent of each Group Agent (or the
Group Agent of each affected Group) and with respect to which the Majority Group
Agents shall have or would have granted their consent, then the Borrower may, at
its sole expense and effort, upon notice to the related Group Agent and the
Administrative Agent, require such Group Agent to cause the related Affected
Person to assign and delegate, without recourse (in accordance with and subject
to all applicable transfer restrictions), all its interests, rights and
obligations under this Agreement and the other Transaction Documents to another
appropriate Person (which, in the case of a Lender, shall be an Eligible
Assignee) that shall acquire such interest or, in the case of a Committed
Lender, assume such Committed Lender’s obligations (which assignee may, in each
case, be an existing Lender); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent and the Majority Group
Agents, which consent shall not unreasonably be withheld, (B) such Affected
Person, if a Lender, shall have received payment of an amount equal to its
outstanding Capital and, if applicable, accrued Interest and Fees thereon and
all other amounts then owing to it hereunder from the assignee or the Borrower,
(C) in the case of any such assignment and delegation resulting from a claim for
compensation under Section 4.01 or payments required to be made pursuant to
Section 4.03, such assignment is expected to result in a reduction in such
compensation or payments for future periods and (D) in the case of any such
assignment and delegation resulting from the failure of a to provide a consent,
the assignee shall have given such consent and, as a result of such assignment
and delegation and any contemporaneous assignments and delegations and consents,
the applicable amendment, waiver, discharge or termination can be effected. An
Affected Person shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver or consent by such Affected Person or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation have ceased to apply.
ARTICLE V
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
SECTION 5.01.     Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when (a)
the Administrative Agent shall have received each of the documents, agreements
(in fully executed form), opinions of counsel, lien search results, UCC filings,
certificates and other deliverables listed on the closing memorandum attached as
Exhibit G hereto, in each case, in form and substance acceptable to the
Administrative Agent and (b) all fees and expenses due and payable by the

 
44
 




--------------------------------------------------------------------------------




Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.
SECTION 5.02.     Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:
(a)    the Borrower shall have delivered to the Administrative Agent and each
Group Agent a Loan Request for such Loan in accordance with Section 2.02(a);
(b)    the Servicer shall have delivered to the Administrative Agent and each
Group Agent a pro forma Information Package, reflecting the Aggregate Capital,
Total Reserves and the Borrowing Base, each as calculated after giving effect to
the proposed Credit Extension;
(c)    none of the conditions specified in Section 2.01(i) through (iv) shall
exist after giving effect to such Credit Extension;
(d)    on the date of such Credit Extension the following statements shall be
true and correct (and upon the occurrence of such Credit Extension, the Borrower
and the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 6.01 and 6.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Termination Event or Unmatured Termination Event has occurred and is
continuing, and no Termination Event or Unmatured Termination Event would result
from such Credit Extension;
(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and
(e)    the Termination Date shall not have occurred.
SECTION 5.03.     Conditions Precedent to All Reinvestments. Each Reinvestment
hereunder on or after the Closing Date shall be subject to the conditions
precedent that:
(a)    (i) after giving effect to such Reinvestment, the Servicer shall be
holding in trust for the benefit of the Secured Parties or shall have segregated
in a separate account approved by the Administrative Agent, in either case,
pursuant to and in accordance with Section 3.01(a), an amount of Collections
sufficient to pay the sum of all accrued and unpaid Servicing Fees, Interest,
Fees and Breakage Fees and, the amount of all other non-contingent Borrower
Obligations that are then due and owing and (ii) no Borrowing Base Deficit shall
have existed as of the last day of the most recently ended Fiscal Month;

 
45
 




--------------------------------------------------------------------------------




(b)    the Borrower shall use the proceeds of such Reinvestment solely to pay
the purchase price for Receivables purchased by the Borrower in accordance with
the terms of the Purchase and Sale Agreement; and
(c)    on the date of such Reinvestment the following statements shall be true
and correct (and upon the occurrence of such Reinvestment, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 6.01 and 6.02 are true and correct in all material
respects on and as of the date of such Reinvestment as though made on and as of
such date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Termination Event has occurred and is continuing, and no Termination
Event would result from such Reinvestment; and
(iii)    the Termination Date has not occurred.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION 6.01.     Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Closing Date, as of each day on which a Credit
Extension or Reinvestment shall have occurred and as of each Settlement Date
occurring prior to the Final Payout Date or acceleration under Article XI:
(a)    Organization and Good Standing. The Borrower is a limited liability
company and validly existing in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted.
(b)    Due Qualification. The Borrower is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. The Borrower (i) has all
necessary power and authority to (A) execute and deliver this Agreement, the RFA
Notes and the other Transaction Documents to which it is a party, (B) perform
its obligations under this Agreement, the RFA Notes and the other Transaction
Documents to which it is a party and (C) grant a security interest in the
Collateral to the Administrative Agent on the terms and subject to the
conditions herein provided and (ii) has duly authorized by all necessary limited
liability company action such grant and the execution, delivery and performance
of, and the consummation of the transactions provided for in, this Agreement,
the RFA Notes and the other Transaction Documents to which it is a party.

 
46
 




--------------------------------------------------------------------------------




(d)    Binding Obligations. This Agreement, the RFA Notes and each of the other
Transaction Documents to which the Borrower is a party constitutes legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(e)    No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement, the RFA
Notes and the other Transaction Documents to which it is a party, and the
fulfillment of the terms hereof and thereof, will not (i) violate any of the
terms or provisions of, or constitute (with or without notice or lapse of time
or both) a default under its organizational documents or any material agreement
or instrument to which the Borrower is a party or by which it or any of its
properties is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Collateral pursuant to the terms of any agreement to which
the Borrower is a party or by which it or any of its properties is bound or
(iii) violate in any material respect any Applicable Law.
(f)    Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the knowledge of the Borrower based
on written notice received by it, threatened, against the Borrower before any
Governmental Authority and (ii) the Borrower is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses (i)
and (ii), (A) asserts the invalidity of this Agreement, the RFA Notes or any
other Transaction Document, (B) seeks to prevent the grant of a security
interest in any Collateral by the Borrower to the Administrative Agent, the
ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement, the RFA Notes or any other Transaction Document, (C) seeks any
determination or ruling that would reasonably be expected to materially and
adversely affect the performance by the Borrower of its obligations under, or
the validity or enforceability of, this Agreement, the RFA Notes or any other
Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations would reasonably be expected to
have a Material Adverse Effect.
(g)    Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action would not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement, the
RFA Notes or any other Transaction Document to which it is a party and the
consummation by the Borrower of the transactions contemplated by this Agreement
and the other Transaction Documents to which it is a party have been obtained or
made and are in full force and effect.
(h)    Margin Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or

 
47
 




--------------------------------------------------------------------------------




carrying margin stock (within the meanings of Regulations T, U and X of the
Board of Governors of the Federal Reserve System).
(i)    Taxes.
(i)    The Borrower has filed all material Tax returns required by Applicable
Law to have been filed by it and has paid all material Taxes required by
Applicable Law to be paid by it, other than any such Taxes that are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been established.
(ii)    The Borrower is, and shall at all relevant times continue to be,
classified as a disregarded entity for U.S. federal income tax purposes and has
not made any election under U.S. Treasury Regulation § 301.7701-3 to be
classified as anything other than a disregarded entity. Neither the Borrower nor
any other Person shall take (or permit any other Person to take) any action that
could (or could reasonably be expected to) cause Borrower to be classified as
any entity other than a disregarded entity for U.S. federal income tax purposes.
(j)    Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.
(k)    Offices; Legal Name. The Borrower’s sole jurisdiction of organization is
the State of Delaware and such jurisdiction has not changed within the four
months prior to the date of this Agreement. The legal name of the Borrower is
NCR Receivables LLC.
(l)    Investment Company Act. The Borrower is not, and is not controlled by, an
“Investment company” registered or required to be registered under the
Investment Company Act. The Borrower is not a “covered fund” under Section 13 of
the U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules
and regulations thereunder (the “Volcker Rule”). In determining that Borrower is
not a “covered fund” under the Volcker Rule, although other exemptions or
exclusions under the Investment Company Act may apply, the Borrower relies on
the exemption from the definition of “investment company” set forth in Section
3(c)(5) of the Investment Company Act and does not rely solely on the exemption
from the definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the Investment Company Act.
(m)    No Material Adverse Effect. Since the date of formation of the Borrower
there has been no Material Adverse Effect with respect to the Borrower.
(n)    Accuracy of Information. All Information Packages, Loan Requests,
certificates, reports, statements, documents and other information furnished or
caused to be furnished to the Administrative Agent or any other Credit Party by
the Borrower or by the Servicer on the Borrower’s behalf pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, true and correct in all material respects on the date the same are
furnished to the Administrative Agent or such other Credit Party (other than
forward-looking or projected

 
48
 




--------------------------------------------------------------------------------




information, with respect to which no representation or warranty is made, and
otherwise as subsequently corrected as the Administrative Agent or such other
Credit Party, as applicable, have deemed acceptable), and when taken as a whole,
and in light of the circumstances in which and the purposes for which they were
furnished, do not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
(o)    No Sanctions. 
(A) No Covered Entity (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative in any material respect of Section 2, or (iii) is a Sanctioned
Person.
(B) Each Covered Entity is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act
of 2001).  No part of the proceeds of the Loans will be used for the purpose of
financing the activities of any Sanctioned Person or for any purpose in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act of 2010 or any other applicable bribery or
corruption law, and the Borrower and the Subsidiaries are in compliance with
such acts and laws, except where the failure to comply with any such acts or
laws, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


(p)    Transaction Information. Neither the Borrower nor any Affiliate of the
Borrower acting on its behalf has delivered any Transaction Information to any
Rating Agency without providing such Transaction Information to the applicable
Group Agent prior to delivery to such Rating Agency. Neither the Borrower nor
any Affiliate of the Borrower acting on its behalf has participated in any oral
communications with any Rating Agency in which the Borrower or such Affiliate
has provided any Transaction Information without the participation of the
applicable Group Agent.
(q)    Perfection Representations.
(i)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Borrower’s right, title and interest in,
to and under the Collateral.
(ii)    The security interest of the Administrative Agent (for the benefit of
the Secured Parties) in the Collateral has been perfected (or solely with

 
49
 




--------------------------------------------------------------------------------




respect to the Closing Date and the initial Credit Extensions and initial
Reinvestments hereunder will be perfected on or prior to the fifth Business Day
following the Closing Date).
(iii)    The Receivables included in any calculation of the Borrowing Base
constitute “accounts” or “general intangibles” or “tangible chattel paper”
within the meaning of Section 9-102 of the UCC.
(iv)    The Borrower owns and has good and marketable title to the Receivables
and Related Security included in the Collateral free and clear of any Adverse
Claim.
(v)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed (or, solely with respect to the Closing
Date and the initial Credit Extensions and initial Reinvestments hereunder, will
be filed on or prior to the fifth Business Day following the Closing Date) in
the proper filing office in the appropriate jurisdictions under Applicable Law
in order to perfect (and continue the perfection of) the sale of the Pool
Receivables and Related Security from each Originator to the Borrower pursuant
to the Purchase and Sale Agreement and the Administrative Agent’s security
interest in the Collateral.
(vi)    Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent, (ii) that has been terminated or (iii) that has been
addressed in a manner consented to in writing by the Administrative Agent and
each Group Agent. The Borrower is not aware of any judgment lien, ERISA lien or
tax lien filings against the Borrower that have not been addressed in a manner
consented to in writing by the Administrative Agent and each Group Agent.
(vii)    The Servicer is holding all chattel paper evidencing Pool Receivables
in its possession or control as bailee for the Secured Parties and the Borrower
at the locations identified in Schedule IV, in the Electronic Invoice System or
in other electronic document management systems (which may include document
storage systems provided by third party vendors used in the ordinary course of
the Servicer’s business).
(r)    The Lock-Boxes and Lock-Box Accounts.
(i)    Nature of Lock-Box Accounts. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.

 
50
 




--------------------------------------------------------------------------------




(ii)    Ownership. Each Lock-Box and Lock-Box Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.
(iii)    Perfection. The Borrower has delivered to the Administrative Agent a
fully executed Lock-Box Agreement relating to each Lock-Box and Lock-Box
Account, pursuant to which each applicable Lock-Box Bank has agreed to comply
with the instructions originated by the Administrative Agent directing the
disposition of funds in such Lock-Box and Lock-Box Account without further
consent by the Borrower, the Servicer or any other Person.
(iv)    Instructions. Neither the Lock-Boxes nor the Lock-Box Accounts are in
the name of any Person other than the Borrower. Since the Closing Date, neither
the Borrower nor the Servicer has consented to the applicable Lock-Box Bank
complying with instructions of any other Person other than the Administrative
Agent.
(s)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Borrower to the Credit Parties under this Agreement will have been
(i) in payment of a debt incurred by the Borrower in the ordinary course of
business or financial affairs of the Borrower and (ii) made in the ordinary
course of business or financial affairs of the Borrower.
(t)    Compliance with Applicable Law. The Borrower has complied in all material
respects with all Applicable Laws to which it is subject.
(u)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.
(v)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance in any Information
Package or in connection with any Credit Extension or Reinvestment is an
Eligible Receivable as of the date of such Information Package, Credit Extension
or Reinvestment.
(w)    Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Pool Receivables, the Related Security and the related matters
set forth or assumed in the opinions of counsel relating to true sale and
substantive non-consolidation matters delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall
survive until the Final Payout Date.
SECTION 6.02.     Representations and Warranties of the Servicer. The Servicer
represents and warrants as of the Closing Date, as of each day on which a Credit
Extension or Reinvestment shall have occurred and as of each Settlement Date
occurring prior to the Final Payout Date or acceleration under Article XI:
(a)    Organization and Good Standing. The Servicer is a duly organized and
validly existing corporation in good standing under the laws of the State of
Maryland, with the

 
51
 




--------------------------------------------------------------------------------




power and authority under its organizational documents and under the laws of the
State of Maryland to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted.
(b)    Due Qualification. The Servicer is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. The Servicer has all necessary
power and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary corporate action.
(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(e)    No Conflict or Violation. The execution and delivery of this Agreement
and each other Transaction Document to which the Servicer is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) violate any of the
terms or provisions of, or constitute (with or without notice or lapse of time
or both) a default under, the organizational documents of the Servicer or any
material agreement or instrument to which the Servicer is a party or by which it
or any of its property is bound, (ii) result in the creation or imposition of
any Adverse Claim upon any of its properties pursuant to the terms of any such
agreement to which the Servicer is a party or by which it or any of its
properties is bound or (iii) conflict with or violate any Applicable Law, except
to the extent that any such default, Adverse Claim or violation would not
reasonably be expected to have a Material Adverse Effect.
(f)    Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the knowledge of the Servicer based on written
notice received by it threatened, against the Servicer before any Governmental
Authority: (i) asserting the invalidity of this Agreement, the RFA Notes or any
of the other Transaction Documents; (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement, the RFA Notes or any
other Transaction Document; or (iii) seeking any determination or ruling that
would reasonably be expected to materially and adversely affect the performance
by the Servicer of its

 
52
 




--------------------------------------------------------------------------------




obligations under, or the validity or enforceability of, this Agreement, the RFA
Notes or any of the other Transaction Documents.
(g)    No Consents. The Servicer is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.
(h)    Compliance with Applicable Law. The Servicer (i) has maintained in effect
all qualifications required under Applicable Law as are necessary to properly
service the Pool Receivables and (ii) has complied in all material respects with
all Applicable Law in connection with servicing the Pool Receivables.
(i)    Accuracy of Information. All Information Packages, Loan Requests,
certificates, reports, statements, documents and other information prepared or
caused to be prepared by, or prepared at the direction of, the Servicer and
furnished by it to the Administrative Agent or any other Credit Party pursuant
to any provision of this Agreement or any other Transaction Document, or in
connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, is, at the time the
same are so furnished, true and correct in all material respects on the date the
same are furnished to the Administrative Agent or such other Credit Party (other
than forward-looking or projected information, with respect to which no
representation or warranty is made, and otherwise as subsequently corrected as
the Administrative Agent or such other Credit Party, as applicable, have deemed
acceptable), and when taken as a whole, and in light of the circumstances in
which and the purposes for which they were furnished, do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
(j)    Location of Records. The offices where the Servicer keeps all of its
records relating to the servicing of the Pool Receivables are located at the
addresses set forth in Schedule IV.
(k)    Credit and Collection Policy. With respect to each Pool Receivable, the
Servicer has complied in all material respects with the Credit and Collection
Policy.
(l)    Eligible Receivables. Each Receivable included by the Servicer as an
Eligible Receivable in the calculation of the Net Receivables Pool Balance in
any Information Package or in connection with any Credit Extension or
Reinvestment was an Eligible Receivable as of the date of such Information
Package, Credit Extension or Reinvestment.
(m)    Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.

 
53
 




--------------------------------------------------------------------------------




(n)    Servicing of Pool Receivables. Since the date of the Servicer’s most
recent annual report on form 10-K filed under the Exchange Act, there has been
no material adverse change in the ability of the Servicer to service and
administer the collection of the Pool Receivables.
(o)    No Material Adverse Effect. Since the date of the Servicer’s most recent
annual report on form 10-K filed under the Exchange Act, there has been no
Material Adverse Effect on the Servicer.
(p)    Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.
(q)    No Sanctions. 
(A) No Covered Entity (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative in any material respect of Section 2, or (iii) is a Sanctioned
Person.
(B) Each Covered Entity is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act
of 2001).  No part of the proceeds of the Loans will be used for the purpose of
financing the activities of any Sanctioned Person or for any purpose in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act of 2010 or any other applicable bribery or
corruption law, and the Borrower and the Subsidiaries are in compliance with
such acts and laws, except where the failure to comply with any such acts or
laws, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


(r)    Transaction Information. Neither the Servicer nor any Affiliate of the
Servicer acting on its behalf has delivered any Transaction Information to any
Rating Agency without providing such Transaction Information to the applicable
Group Agent prior to delivery to such Rating Agency. Neither the Servicer nor
any Affiliate of the Servicer acting on its behalf has participated in any oral
communications with any Rating Agency in which the Servicer or such Affiliate
has provided any Transaction Information without the participation of the
applicable Group Agent.
(s)    Financial Condition. The consolidated balance sheets of the Servicer and
its consolidated Subsidiaries as of September 30, 2014 and the related
statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal quarter then

 
54
 




--------------------------------------------------------------------------------




ended, copies of which have been furnished to the Administrative Agent and the
Group Agents, present fairly in all material respects the consolidated financial
position of the Servicer and its consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP.
(t)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.
(u)    Taxes. The Servicer has filed all material Tax returns required by
Applicable Law to have been filed by it and has paid all material Taxes required
by Applicable Law to be paid by it, other than any such Taxes that are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been established.
(v)    Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Pool Receivables, the Related Security and the related matters
set forth or assumed in the opinions of counsel relating to true sale and
substantive non-consolidation matters delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.
(w)    Chattel Paper.      The Servicer holds all chattel paper in its
possession or control that evidence Pool Receivables as bailee for the Secured
Parties and the Borrower, and shall not transfer possession or control of such
chattel paper to any third party without the consent of the Administrative Agent
and the Group Agents.  All such chattel paper is held at the locations
identified in Schedule IV, in the Electronic Invoice System or in other
electronic document management systems (which may include document storage
systems provided by third party vendors used in the ordinary course of the
Servicer’s business).
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall survive until the
Final Payout Date.


ARTICLE VII
COVENANTS
SECTION 7.01.     Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:
(a)    Payment of Principal and Interest. The Borrower shall duly and punctually
pay Capital, Interest, Fees and all other amounts payable by the Borrower
hereunder in accordance with the terms of this Agreement.
(b)    Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is necessary to protect the validity
and enforceability of this Agreement, the other Transaction Documents and the
Collateral.

 
55
 




--------------------------------------------------------------------------------




(c)    Financial and Other Reporting. The Borrower will maintain a system of
accounting established and administered in accordance with GAAP, and the
Borrower (or the Servicer on its behalf) shall furnish to the Administrative
Agent and each Group Agent:
(i)    Annual Financial Statements of the Borrower. Promptly upon completion and
in no event later than 90 days after the close of each fiscal year of the
Borrower, annual unaudited financial statements of the Borrower certified by a
Financial Officer of the Borrower that they fairly present in all material
respects, in accordance with GAAP, the financial condition of the Borrower as of
the date indicated and the results of its operations for the periods indicated.
(ii)    Information Packages. As soon as available and in any event not later
than three (3) Business Days prior to each Monthly Settlement Date, an
Information Package as of the most recently completed Fiscal Month.
(iii)    Other Information. Within a reasonable time following any such request,
such additional information regarding the Pool Receivables or the operations,
business or financial condition of the Borrower, the Servicer or the Originator
as the Administrative Agent or any Group Agent may from time to time reasonably
request as it deems reasonably necessary to protect the interests of the
Administrative Agent, the Group Agents or the other Secured Parties with respect
to the Pool Receivables or their respective rights and remedies under the
Transaction Documents.
(iv)    Quarterly and Annual Financial Statements of the Servicer. As soon as
available and in no event later than 45 days following the end of each of the
first three fiscal quarters in each of the Servicer’s fiscal years, (i) the
unaudited consolidated balance sheet and statements of income of the Servicer
and its consolidated Subsidiaries as at the end of such fiscal quarter and the
related unaudited consolidated statements of earnings and cash flows for such
fiscal quarter and for the elapsed portion of the fiscal year ended with the
last day of such fiscal quarter, in each case setting forth comparative figures
for the corresponding fiscal quarter in the prior fiscal year, all of which
shall be certified by a Financial Officer of the Servicer that they fairly
present in all material respects, in accordance with GAAP, the financial
condition of the Servicer and its consolidated Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes and (ii)
management’s discussion and analysis of the important operational and financial
developments during such fiscal quarter.
(v)    Annual Financial Statements of the Servicer. Within 90 days after the
close of each of the Servicer’s fiscal years, the consolidated balance sheet of
the Servicer and its consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated statements of earnings and cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year, all
reported on by independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects, in accordance with GAAP, the financial condition

 
56
 




--------------------------------------------------------------------------------




of the Servicer and its consolidated Subsidiaries as of the dates indicated and
the results of their operations for the periods indicated.
(vi)    Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Servicer or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.
(vii)    Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (c) shall be deemed to have been furnished to each of
the Administrative Agent and each Group Agent on the date that such report,
proxy statement or other material is posted on the SEC’s website at www.sec.gov.
(d)    Notices. The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than two (2) Business Days after) a
Financial Officer learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto:
(i)    Notice of Termination Events. A statement of a Financial Officer of the
Borrower describing any Termination Event or Unmatured Termination Event that
has occurred and is continuing and the action, if any, which the Borrower
proposes to take with respect thereto.
(ii)    Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Borrower, the Servicer or any Originator,
which with respect to any Person other than the Borrower, would reasonably be
expected to have a Material Adverse Effect.
(iii)    Adverse Claim. Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof (including with respect to any Lock-Box,
Lock-Box Account and any Collections).
(iv)    Name Changes. At least thirty (30) days (or such shorter period agreed
to by the Administrative Agent in writing) before any change in any Originator’s
or the Borrower’s name, jurisdiction of organization or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the proposed effective date thereof.
(v)    Change in Accounting Policy. Any material change in any accounting policy
of the Borrower or any Originator that would reasonably be expected to affect
the transactions contemplated by this Agreement or any other Transaction
Document (it being understood that any change to the manner in which any
Originator accounts for the Pool Receivables shall be deemed “material” for such
purpose).

 
57
 




--------------------------------------------------------------------------------




(vi)    Purchase and Sale Termination Date. The occurrence of the Purchase and
Sale Termination Date with respect to all remaining Originators under, and as
defined in, the Purchase and Sale Agreement.
(vii)    Material Adverse Effect. Promptly after the occurrence thereof, notice
of any Material Adverse Effect.
(e)    Conduct of Business. Except as otherwise expressly permitted under the
Transaction Documents (including pursuant to and in accordance with Section
7.01(l)), the Borrower will carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted. The Borrower will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
(f)    Compliance with Applicable Laws. The Borrower will comply with all
Applicable Laws to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
(g)    Furnishing of Information and Inspection of Receivables. The Borrower
will furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent or any Group Agent may
reasonably request. The Borrower will, during regular business hours and with
reasonable prior written notice, permit the Administrative Agent and each Group
Agent, their respective agents or representatives and/or certified public
accountants or other auditors acceptable to the Administrative Agent, to: (A)
examine and make copies of and abstracts from all books and records relating to
the Pool Receivables or other Collateral, (B) visit the offices and properties
of the Borrower for the purpose of examining such books and records, (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Borrower’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Borrower, to the extent reasonably available, having
knowledge of such matters and (D) conduct a review of its books and records with
respect to such Pool Receivables and other Collateral (each inspection and audit
described in clauses (A) though (D) above, an “Inspection”). The Borrower shall
reimburse the Administrative Agent and the Group Agents for their reasonable
out-of-pocket costs and expenses incurred in connection with one such Inspection
per twelve-month period (which Inspection shall include any related inspections
of the Servicer and any Originators) and the Administrative Agent and Group
Agents will each bear their own costs and expenses for any additional
Inspections during such twelve-month period; provided, that the Borrower shall
also reimburse the Administrative Agent and the Group Agents for their
reasonable out-of-pocket costs and expenses incurred in connection with any
additional Inspections that the Administrative Agent and the Group Agents deem
desirable to conduct while any Termination Event has occurred and is continuing.
In connection with any such Inspection, (1) to the extent no applicable
confidentiality agreement is already in place with respect to such Person, each
Person conducting such Inspection (including any third party certified public
accounting firms or auditing firms) shall have agreed in writing to maintain the
confidentiality of

 
58
 




--------------------------------------------------------------------------------




the Borrower’s and its Affiliates’ confidential non-public information on terms
reasonably acceptable to the parties thereto (it being understood that terms
substantially comparable to the terms of confidentiality agreements previously
agreed to by the Borrower or its Affiliates with respect to inspections of the
Receivables shall be reasonably acceptable) and (2) the Administrative Agent and
the Group Agents shall conduct, and shall cause their respective agents,
representatives, accountants and auditors to conduct, such Inspection in a
commercially reasonable manner so as to minimize any burden (financial or
otherwise) on the Borrower and its Affiliates and any disruption to the business
and operations of the Borrower and its Affiliates (it being understood and
agreed that an Inspection conducted in a substantially similar manner and scope
as that conducted by the Administrative Agent prior to the Closing Date shall be
deemed commercially reasonable).
(h)    Payments on Receivables; Lock-Box Accounts. The Borrower (or the Servicer
on its behalf) will, and will cause each Originator to, instruct all Pool
Obligors to deliver all payments on the Pool Receivables to a Lock-Box Account
or a Lock-Box. The Borrower (or the Servicer on its behalf) will, and will cause
each Originator to, maintain such books and records necessary to identify
Collections received from time to time on Pool Receivables and necessary to
segregate such Collections from other property of the Servicer and the
Originators. If any Collections are received by the Borrower, the Servicer or an
Originator other than in a Lock-Box Account, it shall hold such payments in
trust for the benefit of the Administrative Agent (for the benefit of the
Secured Parties) and promptly (but in any event within two (2) Business Days
after receipt) remit such funds into a Lock-Box Account. If any funds other than
Collections (or other proceeds of the Collateral) are deposited into any
Lock-Box Account, the Borrower (or the Servicer on its behalf) will, within two
(2) Business Days, identify and transfer such funds to the appropriate Person
entitled to such funds. The Borrower shall only add a Lock-Box Account (or a
related Lock-Box) or a Lock-Box Bank to those listed on Schedule II to this
Agreement, if the Administrative Agent has received notice of such addition and
an executed and acknowledged copy of a Lock-Box Agreement (or an amendment
thereto) in form and substance acceptable to the Administrative Agent from the
applicable Lock-Box Bank (or pursuant to other arrangements consented to in
writing by the Administrative Agent and each Group Agent). The Borrower shall
only terminate a Lock-Box Bank or close a Lock-Box Account (or a related
Lock-Box) with the prior written consent of the Administrative Agent.
(i)    Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon or with respect to, any Pool
Receivable or other Collateral.
(j)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 8.02, (i) the Borrower will not, and will not permit the Servicer to,
alter the delinquency status or adjust the Outstanding Balance or otherwise
modify the terms of any Pool Receivable in any material respect, or amend,
modify or waive, in any material respect, any term or condition of any related
Contract that would affect any Pool Receivable and (ii) with respect to each
Pool Receivable, the Borrower shall comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Credit and Collection Policy and, to the extent material to such Pool Receivable
and to the extent not reflected from time to time in the Dilution Amount, the
terms of the related Contract.

 
59
 




--------------------------------------------------------------------------------




(k)    Change in Credit and Collection Policy. Except to the extent required by
Applicable Law (in which case the Borrower shall give prompt written notice
thereof to the Administrative Agent and each Group Agent), the Borrower will not
make any change to the Credit and Collection Policy that would reasonably be
expected to have a Material Adverse Effect without the prior written consent of
the Administrative Agent and the Majority Group Agents. Promptly following any
material change in the Credit and Collection Policy, the Borrower will deliver a
copy of the updated Credit and Collection Policy identifying such material
change to the Administrative Agent and each Group Agent.
(l)    Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly owned by any Person other than an
Originator. The Borrower shall provide the Administrative Agent with at least 30
days’ (or such shorter period agreed to by the Administrative Agent in writing)
prior written notice before making any change in the Borrower’s name or location
or making any other change in the Borrower’s identity or corporate structure
that would reasonably be expected to impair or otherwise render any UCC
financing statement filed pursuant to this Agreement or any other Transaction
Document “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrative Agent and the Group Agents
pursuant to this sentence shall set forth the applicable change and the proposed
effective date thereof.
(m)    Books and Records. The Borrower shall maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary for the servicing of each Pool Receivable (including records adequate
to permit the daily identification of each Pool Receivable and all Collections
of and adjustments to each existing Pool Receivable).
(n)    Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator so to identify its master data processing records with such a
legend; provided, that the Borrower shall not be obligated to include any
notation or legend on, or otherwise mark, any Contracts.
(o)    Change in Payment Instructions to Pool Obligors. The Borrower shall not
(and shall not permit the Servicer or any Originator to) make any change in its
(or their) instructions to the Pool Obligors regarding payments to be made to
the Lock-Box Accounts (or any related Lock-Box), other than any instruction to
remit payments to a different Lock-Box Account (or any related Lock-Box), unless
the Administrative Agent shall have consented to such change in writing.

 
60
 




--------------------------------------------------------------------------------




(p)    Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary to establish and maintain a valid
and enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim, in favor of the Administrative
Agent (for the benefit of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In furtherance of the
foregoing, the Borrower hereby authorizes the Administrative Agent (for the
benefit of the Secured Parties) to file such continuations of the financing
statements described in Section 4.05 as it deems necessary and appropriate to
maintain such perfected security interest. The Borrower shall cause the
Servicer, from time to time and within the time limits established by law, to
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest. The Administrative Agent’s
approval of such filings shall authorize the Borrower to file such financing
statements under the UCC. Notwithstanding anything else in the Transaction
Documents to the contrary, the Borrower shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.
(q)    Further Assurances. The Borrower hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute and deliver all further
instruments and documents, and to take all further actions, that the
Administrative Agent may reasonably request for the purpose of exercising and
enforcing the rights and remedies of the Secured Parties under this Agreement,
the RFA Notes or any other Transaction Document.
(r)    Certain Amendments. Without the prior written consent of the
Administrative Agent and the Majority Group Agents, the Borrower will not (and
will not permit any Originator or the Servicer to) amend, modify, waive, revoke
or terminate any Transaction Document to which it is a party in any material
respect. Without the prior written consent of the Administrative Agent and the
Majority Group Agents, the Borrower will not (and will not permit any Originator
or the Servicer to) amend, modify, waive, revoke or terminate the Borrower’s
Limited Liability Company Agreement. Without the prior written consent of the
Administrative Agent and the Majority Group Agents, the Borrower shall not
permit the existence of any other “limited liability company agreement,” as
defined in the Delaware Limited Liability Company Act, of the Borrower, other
than the Borrower’s Limited Liability Company Agreement.
(s)    Restricted Payments. (1) Except as set forth below, the Borrower will
not: (A) purchase or redeem any of its membership interests, (B) declare or pay
any dividend or set aside any funds for any such purpose, (C) prepay, purchase
or redeem any Debt other than in accordance with or pursuant to any Transaction
Document, (D) lend or advance any funds or (E) repay any loans or advances to,
for or from any of its Affiliates (the amounts described in clauses (A) through
(E) being referred to as “Restricted Payments”).

 
61
 




--------------------------------------------------------------------------------




(ii)    Subject to the limitations set forth in clause (iii) below, the Borrower
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Borrower may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms and (B) the Borrower may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Borrower’s
Net Worth is not less than the Required Capital Amount.
(iii)    The Borrower may make Restricted Payments only out of the funds, if
any, it receives pursuant to Section 3.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Termination Event or Unmatured
Termination Event shall have occurred and be continuing.
(iv)    For the avoidance of doubt, no Reinvestment made by the Borrower
pursuant to Section 5.03 shall be deemed to be a Restricted Payment.
(t)    Other Business. The Borrower will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement, the RFA Notes or the Subordinated Notes or (iii)
form any Subsidiary.
(u)    Use of Collections Available to the Borrower. The Borrower shall apply
the Collections available to the Borrower for legal and valid purposes in
accordance with the applicable terms of the Transaction Documents.
(v)    [reserved].
(w)    Transaction Information. The Borrower shall not deliver any Transaction
Information to any Rating Agency without providing such Transaction Information
to the applicable Group Agent prior to such delivery, nor permit any of its
Affiliate to do so on its behalf. The Borrower shall not provide any Transaction
Information in any oral communications with any Rating Agency without the
participation of the applicable Group Agent, nor permit any of its Affiliates to
do so on its behalf.
(x)    Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net
Worth to be less than the Required Capital Amount.
(y)    Chattel Paper. The Borrower shall cause all chattel paper evidencing Pool
Receivables held by the Servicer in its possession or control to be held by the
Servicer as bailee for the Secured Parties and the Borrower at the locations
identified in Schedule IV, in the Electronic Invoice System or in other
electronic document management systems (which may include document storage
systems provided by third party vendors used in the ordinary course of the
Servicer’s business); provided, however, that following the occurrence and
during the continuance of a Termination Event, the Borrower shall cause the
Servicer to as promptly as practicable following receipt of written request
therefor from the Administrative Agent, (a) provide the Administrative Agent
with such access to the Electronic Invoice System, and, to

 
62
 




--------------------------------------------------------------------------------




the extent reasonably practicable, such other electronic document management
systems, as is necessary to permit the Administrative Agent to identify, monitor
and track the chattel paper stored therein, (b) implement such restrictions on
the access of the officers, directors, agents and employees of the Servicer to
the Electronic Invoice System as are reasonably necessary to ensure that
possession or control of the chattel paper stored therein is not transferred to
any third party, and/or (c) use its commercially reasonable efforts to deliver
or cause to be delivered all tangible chattel paper to the Administrative Agent;
provided, that the foregoing shall be conducted in a manner reasonably
calculated to comply with any applicable confidentiality or restrictions on
disclosure to which the Servicer or any Originator is subject (including with
respect to Obligor information); and provided, further, that compliance with any
such request by the Servicer will not materially impede or adversely affect
Collections on, or the collectibility of, the Pool Receivables.
SECTION 7.02.     Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:
(a)    Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Group Agent:
(i)    Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Servicer and in no event later than 90
days after the close of the Servicer’s fiscal year, in form and substance
substantially similar to Exhibit F signed by its chief accounting officer or
treasurer solely in their capacities as officers of the Servicer stating that no
Termination Event or Unmatured Termination Event has occurred and is continuing,
or if any Termination Event or Unmatured Termination Event has occurred and is
continuing, stating the nature and status thereof and (b) within 30 days after
the close of each fiscal quarter of the Servicer, a compliance certificate in
form and substance substantially similar to Exhibit F signed by its chief
accounting officer or treasurer solely in their capacities as officers of the
Servicer stating that no Termination Event or Unmatured Termination Event has
occurred and is continuing, or if any Termination Event or Unmatured Termination
Event has occurred and is continuing, stating the nature and status thereof.
(ii)    Information Packages. As soon as available and in any event not later
than three (3) Business Days prior to each Monthly Settlement Date, an
Information Package as of the most recently completed Fiscal Month.
(iii)    Other Information. Within a reasonable time following any such request,
such additional information regarding the servicing of the Pool Receivables or
the operations, business or financial condition of the Servicer as the
Administrative Agent or any Group Agent may from time to time reasonably request
as it deems reasonably necessary to protect the interests of the Administrative
Agent, the Group Agents or the other Secured Parties with respect to the Pool
Receivables or their respective rights and remedies under the Transaction
Documents.

 
63
 




--------------------------------------------------------------------------------




(iv)    Notwithstanding anything herein to the contrary, any materials required
to be delivered pursuant to this paragraph (a) shall be deemed to have been
furnished to each of the Administrative Agent and each Group Agent on the date
that such materials are posted on the SEC’s website at www.sec.gov.
(b)    Notices. The Servicer will notify the Administrative Agent and each Group
Agent in writing of any of the following events promptly upon (but in no event
later than two (2) Business Days after) a Financial Officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
(i)    Notice of Termination Events. A statement of a Financial Officer of the
Servicer describing any Termination Event or Unmatured Termination Event that
has occurred and is continuing and the action, if any, which the Servicer
proposes to take with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding against the Borrower, the Servicer, or any Originator
which would reasonably be expected to have a Material Adverse Effect.
(iv)    Adverse Claim. Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof (including with respect to any Lock-Box,
Lock-Box Account and any Collections).
(v)    Name Changes. At least thirty (30) days (or such shorter period agreed to
by the Administrative Agent in writing) before any change in any Originator’s or
the Borrower’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements, a notice setting forth such changes
and the effective date thereof.
(vi)    Change in Accounting Policy. Any material change in any accounting
policy of the Servicer that would reasonably be expected to affect the
transactions contemplated by this Agreement or any other Transaction Document.
(vii)    Purchase and Sale Termination Date. The occurrence of the Purchase and
Sale Termination Date with respect to all remaining Originators under, and as
defined in, the Purchase and Sale Agreement.
(viii)    Material Adverse Effect. Promptly after the occurrence thereof, notice
of any Material Adverse Effect with respect to the Servicer.
(c)    Conduct of Business. The Servicer will do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each

 
64
 




--------------------------------------------------------------------------------




jurisdiction in which its business is conducted if the failure to have such
authority could reasonably be expected to have a Material Adverse Effect. Except
as otherwise permitted under the Transaction Documents, the Servicer will not
make any material changes to its servicing practices or the conduct of its
business, except to the extent any such change would not reasonably be expected
to have a Material Adverse Effect.
(d)    Compliance with Applicable Laws. The Servicer will comply in all material
respects with all Applicable Laws to which it may be subject, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
(e)    Cooperation with Inspections. The Servicer will cooperate in connection
with any Inspection duly conducted hereunder pursuant to Section 7.01(g),
including to permit the Administrative Agent and each Group Agent or their
respective agents or representatives and/or certified public accountants or
other auditors, during regular business hours and with reasonable prior written
notice, to (i) examine and make copies of and abstracts from all books and
records relating to the Pool Receivables or other Collateral, (ii) visit the
offices and properties of the Servicer for the purpose of examining such books
and records and (ii) discuss matters relating to the Pool Receivables, the other
Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer, to the
extent reasonably available, having knowledge of such matters; and (iv) conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral.
(f)    Payments on Receivables; Lock-Box Accounts. The Servicer will (or will
cause each Originator to) instruct all Pool Obligors to deliver all payments on
the Pool Receivables to a Lock-Box Account or a Lock-Box. The Servicer will, and
will cause each Originator to, maintain such books and records necessary to
identify Collections received from time to time on Pool Receivables and
necessary to segregate such Collections received from other property of the
Servicer and the Originators. If any Collections are received by the Servicer
other than in a Lock-Box Account, it shall hold such payments in trust for the
benefit of the Administrative Agent (for the benefit of the Secured Parties) and
promptly (but in any event within two (2) Business Days after receipt) remit
such funds into a Lock-Box Account. If any funds other than Collections (or
other proceeds of the Collateral) are deposited into any Lock-Box Account, the
Servicer will, within two (2) Business Days, identify and transfer such funds to
the appropriate Person entitled to such funds. The Servicer shall only add a
Lock-Box Account (or a related Lock-Box), or a Lock-Box Bank to those listed on
Schedule II to this Agreement, if the Administrative Agent has received notice
of such addition and an executed and acknowledged copy of a Lock-Box Agreement
(or an amendment thereto) in form and substance acceptable to the Administrative
Agent from the applicable Lock-Box Bank (or pursuant to other arrangements
consented to in writing by the Administrative Agent and each Group Agent). The
Servicer shall only terminate a Lock-Box Bank or close a Lock-Box Account (or a
related Lock-Box) with the prior written consent of the Administrative Agent.
(g)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 8.02, (i) the Servicer will not alter the delinquency status or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related

 
65
 




--------------------------------------------------------------------------------




Contract that would affect any Pool Receivable and (ii) with respect to each
Pool Receivable, the Servicer shall comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Credit and Collection Policy and, to the extent material to such Pool Receivable
and to the extent not reflected from time to time in the Dilution Amount, the
terms of the related Contract.
(h)    Change in Credit and Collection Policy. Except to the extent required by
Applicable Law (in which case the Servicer shall give prompt written notice
thereof to the Administrative Agent), the Servicer will not make any change to
the Credit and Collection Policy that would reasonably be expected to have a
Material Adverse Effect without the prior written consent of the Administrative
Agent and the Majority Group Agents. Promptly following any material change in
the Credit and Collection Policy, the Servicer will deliver a copy of the
updated Credit and Collection Policy identifying such material change to the
Administrative Agent and each Group Agent
(i)    Books and Records. The Servicer will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary for the servicing of each Pool Receivable (including records adequate
to permit the daily identification of each Pool Receivable and all Collections
of and adjustments to each existing Pool Receivable).
(j)    Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement; provided, that the Servicer shall not be obligated to
include any notation or legend on, or otherwise mark, any Contracts.
(k)    Change in Payment Instructions to Pool Obligors. The Servicer shall not
(and shall not permit any Sub-Servicer to) make any change in its instructions
to the Pool Obligors regarding payments to be made to the Lock-Box Accounts (or
any related Lock-Box), other than any instruction to remit payments to a
different Lock-Box Account (or any related Lock-Box), unless the Administrative
Agent shall have consented to such change in writing.
(l)    Security Interest, Etc. The Servicer shall, at its expense, take all
action necessary to establish and maintain a valid and enforceable first
priority perfected security interest in the Collateral, in each case free and
clear of any Adverse Claim, in favor of the Administrative Agent (for the
benefit of the Secured Parties), including taking such action to perfect,
protect or more fully evidence the security interest of the Administrative Agent
(on behalf of the Secured Parties) as the Administrative Agent or any Secured
Party may reasonably request. The Servicer shall, from time to time and within
the time limits established by law, prepare and present to the Administrative
Agent for the Administrative Agent’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements

 
66
 




--------------------------------------------------------------------------------




under the UCC. Notwithstanding anything else in the Transaction Documents to the
contrary, the Servicer shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements filed
in connection with the Transaction Documents, without the prior written consent
of the Administrative Agent.
(m)    Further Assurances. The Servicer hereby agrees from time to time, at its
own expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that the Administrative Agent may
reasonably request for the purpose of exercising and enforcing the rights and
remedies of the Secured Parties under this Agreement, the RFA Notes or any other
Transaction Document.
(n)    Certain Amendments. Without the prior written consent of the
Administrative Agent and the Majority Group Agents, the Servicer will not amend,
modify, waive, revoke or terminate any Transaction Document to which it is a
party in any material respect. Without the prior written consent of the
Administrative Agent and the Majority Group Agents, the Servicer will not amend,
modify, waive, revoke or terminate the Borrower’s Limited Liability Agreement.
Without the prior written consent of the Administrative Agent and the Majority
Group Agents, the Servicer shall not permit the existence of any other “limited
liability company agreement,” as defined in the Delaware Limited Liability
Company Act, of the Borrower, other than the Borrower’s Limited Liability
Company Agreement.
(o)    Transaction Information. The Servicer shall not deliver any Transaction
Information to any Rating Agency without providing such Transaction Information
to the applicable Group Agent prior to such delivery, nor permit any of its
Affiliate to do so on its behalf. The Servicer shall not provide any Transaction
Information in any oral communications with any Rating Agency without the
participation of the applicable Group Agent, nor permit any of its Affiliates to
do so on its behalf.
(p)    Chattel Paper. The Servicer shall hold all chattel paper in its
possession or control that evidence Pool Receivables as bailee for the Secured
Parties and the Borrower, and shall not transfer possession or control of such
chattel paper to any third party without the consent of the Administrative Agent
and the Group Agents. All such chattel paper shall be held at the locations
identified in Schedule IV, in the Electronic Invoice System or in other
electronic document management systems (which may include document storage
systems provided by third party vendors used in the ordinary course of the
Servicer’s business). During the occurrence and continuation of a Termination
Event, the Servicer shall, as promptly as practicable following receipt of
written request therefor from the Administrative Agent, (a) provide the
Administrative Agent with such access to the Electronic Invoice System, and, to
the extent reasonably practicable, such other electronic document management
systems, as is necessary to permit the Administrative Agent to identify, monitor
and track the chattel paper stored therein, (b) implement such restrictions on
the access of the officers, directors, agents and employees of the Servicer to
the Electronic Invoice System as are reasonably necessary to ensure that
possession or control of the chattel paper stored therein is not transferred to
any third party, and/or (c) use its commercially reasonable efforts to deliver
or cause to be delivered all tangible chattel paper to the Administrative Agent;
provided, that the foregoing shall be conducted in a manner reasonably
calculated to comply with any applicable confidentiality or restrictions on
disclosure

 
67
 




--------------------------------------------------------------------------------




to which the Servicer or any Originator is subject (including with respect to
Obligor information); and provided, further, that compliance with any such
request by the Servicer will not materially impede or adversely affect
Collections on, or the collectibility of, the Pool Receivables.
SECTION 7.03.     Separate Existence of the Borrower. Each of the Borrower and
the Servicer hereby acknowledges that the Secured Parties, the Group Agents and
the Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer and their
Affiliates. Therefore, each of the Borrower and Servicer shall take all steps
specifically required by this Agreement or reasonably required by the
Administrative Agent or any Group Agent to continue the Borrower’s identity as a
separate legal entity and to make it apparent to third Persons that the Borrower
is an entity with assets and liabilities distinct from those of the Originators,
the Servicer and any other Person, and is not a division of the Originators, the
Servicer, its Affiliates or any other Person. Without limiting the generality of
the foregoing and in addition to and consistent with the other covenants set
forth herein and in the other Transaction Documents, each of the Borrower and
the Servicer shall (i) comply with all applicable provisions set forth in
Section 9(j) of the Borrower’s Limited Liability Company Agreement (as amended
solely in accordance with this Agreement), (ii) not take any action inconsistent
with the foregoing or contrary to the related matters set forth or assumed in
the opinions of counsel relating to true sale and substantive non-consolidation
matters and (iii) take such actions as shall be required in order that:
(a)    Not fewer than one member of the Borrower’s board of managers shall at
all times meet the criteria set forth in the definition of “Independent
Manager”.
(b)    The Borrower and the Servicer shall (A) give written notice to the
Administrative Agent of the election or appointment, or proposed election or
appointment, of a new Independent Manager of the Borrower, which notice shall be
given not later than ten (10) Business Days prior to the date such appointment
or election would be effective (except when such election or appointment is
necessary to fill a vacancy caused by the death, disability, or incapacity of
the existing Independent Manager, or the failure of such Independent Manager to
satisfy the criteria for an Independent Manager set forth in the definition
thereof, in which case the Borrower shall provide written notice of such
election or appointment within one (1) Business Day) and (B) with any such
written notice, certify to the Administrative Agent that the Independent Manager
satisfies the criteria for an Independent Manager set forth in the definition
thereof.
(c)    The Borrower’s Limited Liability Company Agreement shall include
provisions to the effect that: (A) the Borrower’s board of managers shall not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to the Borrower unless the Independent Manager shall
approve the taking of such action in writing before the taking of such action
and (B) such provision and each other provision requiring an Independent Manager
cannot be amended without the prior written consent of the Independent Manager.

 
68
 




--------------------------------------------------------------------------------




(d)    The Borrower’s Independent Manager shall not at any time serve as a
trustee in bankruptcy for the Borrower, any Originator, the Servicer or any of
their respective Affiliates.


ARTICLE VIII
ADMINISTRATION AND COLLECTION
OF RECEIVABLES
SECTION 8.01.     Appointment of the Servicer.
(a)    The servicing and administering of collections on the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section 8.01. Until the Administrative Agent gives
notice to NCR (in accordance with this Section 8.01) of the designation of a new
Servicer, NCR is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event (i) reasonably believed by the Administrative
Agent or the Majority Group Agents to have resulted, in whole or in part, due to
an act or omission of the Servicer or (ii) with respect to which, in the
reasonable determination of the Administrative Agent or the Majority Group
Agents, the replacement of the Servicer would be reasonably likely to cure or
mitigate such Termination Event or otherwise reduce any losses expected to be
suffered by the Administrative Agent or any Secured Party or maximize
Collections on the Pool Receivables, then in any such case, the Administrative
Agent may (with the consent of the Majority Group Agents) and shall (at the
direction of the Majority Group Agents) designate as Servicer any Person
(including itself) to succeed NCR or any successor Servicer, on the condition in
each case that any such Person so designated shall agree to perform the duties
and obligations of the Servicer pursuant to the terms hereof. For the avoidance
of doubt, the Administrative Agent shall not have any obligation to designate
itself as, or to become, a successor Servicer except in its sole discretion.
(b)    Upon the designation of a successor Servicer as set forth in clause (a)
above, the removed Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner that the Administrative Agent reasonably
determines will facilitate the transition of the performance of such activities
to the new Servicer, and shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
applicable Contracts) related to Pool Receivables and use by the new Servicer of
all licenses (or the obtaining of new licenses), hardware or software, in each
case, that are necessary to service the Pool Receivables and the Related
Security.
(c)    NCR acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each member in each Group have relied on
NCR’s agreement to act as Servicer hereunder. Accordingly, NCR agrees that it
will not voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the Majority Group Agents.
(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-

 
69
 




--------------------------------------------------------------------------------




Servicer shall agree in writing to perform the delegated duties and obligations
of the Servicer pursuant to the terms hereof, (ii) the Servicer shall remain
liable for the performance of the duties and obligations so delegated, (iii) the
Borrower, the Administrative Agent, each Lender and each Group Agent shall have
the right to look solely to the Servicer for performance, (iv) the terms of any
agreement with any Sub-Servicer shall provide that the Administrative Agent may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer) and (v) if
such Sub-Servicer is neither an Affiliate of NCR nor a collection agent for
Defaulted Receivables, the Administrative Agent and the Majority Group Agents
shall have consented in writing in advance to such delegation.
(e)    If NCR is replaced as Servicer hereunder, NCR shall take such actions
reasonably requested by the Administrative Agent and the successor Servicer to
transition the servicing of the Pool Receivables to such successor and to permit
the successor Servicer to service the Collections on the Pool Receivables,
including, without limitation, providing the Administrative Agent and the
successor Servicer with any information and data with respect to the Pool
Receivables in the possession of, or reasonably available to, NCR or its
Affiliates. In connection with any such actions by the Servicer, the Borrower
shall pay to NCR its reasonable out-of-pocket costs and expenses from the
Borrower’s own funds if and when such funds are released to the Borrower from
time to time pursuant to Section 3.01(a)(x).
SECTION 8.02.     Duties of the Servicer.
(a)    The Servicer shall take or cause to be taken all such action as may be
necessary or appropriate to service and administer the collection of each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with commercially reasonable care and diligence, in accordance
with the Credit and Collection Policy in a manner consistent in all material
respects with the past practices of the Originators (after taking into
consideration the transactions contemplated by the Transaction Documents). The
Servicer shall set aside, for the accounts of each Group, the amount of
Collections to which each such Group is entitled in accordance with Article III
hereof. The Servicer may, in accordance with the Credit and Collection Policy
and consistent with this Agreement and the other Transaction Documents to which
it is a party, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof, reflect
adjustments expressly permitted under the Credit and Collection Policy or as
expressly required under Applicable Laws or the applicable Contract or in a
manner that does not adversely affect the Pool Receivables or Collections
thereon; provided, that for purposes of this Agreement: (i) such action shall
not, and shall not be deemed to, change the number of days such Pool Receivable
has remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable and (iii) if a Termination
Event has occurred and is continuing, the Servicer may modify, waive or
restructure a Pool Receivable (or reflect any related adjustments) only upon the
prior written consent of the Administrative Agent. The Servicer shall hold in
trust for the Borrower and the Secured Parties all records and documents
(including computer tapes or disks) that relate to the Pool Receivables.
Notwithstanding anything to the contrary contained herein, if a Termination
Event has occurred and is continuing, the Administrative Agent may direct the
Servicer to commence

 
70
 




--------------------------------------------------------------------------------




or settle any legal action to enforce collection of any Pool Receivable that is
a Defaulted Receivable or to foreclose upon or repossess any Related Security
with respect to any such Defaulted Receivable.
(b)    The Servicer’s obligations hereunder shall survive until, and terminate
on, the Final Payout Date.
SECTION 8.03.     Lock-Box Account Arrangements. Upon the occurrence and during
the continuance of a Termination Event, the Administrative Agent may (with the
consent of the Majority Group Agents) and shall (upon the direction of the
Majority Group Agents) at any time thereafter give notice to each Lock-Box Bank
that the Administrative Agent is exercising its rights under the Lock-Box
Agreements to do any or all of the following: (a) to have the exclusive
ownership and control of the Lock-Box Accounts transferred to the Administrative
Agent (for the benefit of the Secured Parties) and to exercise exclusive
dominion and control over the funds deposited therein, (b) to have the proceeds
that are sent to the respective Lock-Box Accounts redirected pursuant to the
Administrative Agent’s instructions rather than deposited in the applicable
Lock-Box Account and (c) to take any or all other actions permitted under the
applicable Lock-Box Agreement. The Borrower hereby agrees that if the
Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control (for the benefit
of the Secured Parties) of the proceeds (including Collections) of all Pool
Receivables and the Borrower hereby further agrees to take any other action
reasonably requested by the Administrative Agent for the purpose of transferring
such control. Any proceeds of Pool Receivables received by the Borrower or the
Servicer thereafter shall be sent promptly to, or as otherwise instructed by,
the Administrative Agent (and until so sent, shall be deemed to be held in trust
for the benefit of the Administrative Agent (for the benefit of the Secured
Parties)).
SECTION 8.04.     Enforcement Rights.
(a)    At any time following the occurrence and during the continuation of a
Termination Event, until the Final Payout Date:
(i)    the Administrative Agent may instruct the Borrower or the Servicer to
give notice of the Secured Parties’ interest in Pool Receivables to each Pool
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that (i)
if the Borrower or the Servicer, as the case may be, fails to so notify each
Pool Obligor within two (2) Business Days following instruction by the
Administrative Agent to do so or (ii) at any time following the occurrence of a
Termination Event pursuant to Section 9.01(e) or (f), then, in either case, the
Administrative Agent (at the Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Pool Obligors;
(ii)    the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
appropriate to service and administer the collection of the Pool Receivables and
the Related Security,

 
71
 




--------------------------------------------------------------------------------




and transfer or license to a successor Servicer the use of all software
necessary or appropriate to service and administer the collection of the Pool
Receivables and the Related Security, and make the same available to the
Administrative Agent or its designee (for the benefit of the Secured Parties)
and (B) segregate all cash, checks and other instruments received by it from
time to time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;
(iii)    the Administrative Agent may assume exclusive control of each Lock-Box
Account and notify the Lock-Box Banks that the Borrower and the Servicer will no
longer have any access to the Lock-Box Accounts in accordance with Section 8.03;
(iv)    the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer in accordance with
Section 8.01; and
(v)    the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement or from NCR under any Performance
Guaranty.
(b)    The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of a
Termination Event, to collect any and all amounts or portions thereof due under
any and all Collateral, including indorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.
SECTION 8.05.     Responsibilities of the Borrower. Anything herein to the
contrary notwithstanding, the Borrower shall (i) perform all of its obligations,
if any, under the Contracts related to the Pool Receivables to the same extent
as if interests in such Pool Receivables had not been pledged hereunder, and the
exercise by the Administrative Agent, or any other Credit Party of their
respective rights hereunder shall not relieve the Borrower from such obligations
and (ii) pay when due any Taxes, including any sales taxes payable in connection
with the Pool Receivables and their creation and satisfaction. None of the
Credit Parties shall have any obligation or liability with respect to any
Collateral, nor shall any of them be obligated to perform any of the obligations
of the Borrower, the Servicer or any Originator thereunder.

 
72
 




--------------------------------------------------------------------------------




SECTION 8.06.     Servicing Fee.
(a)    Subject to clause (b) below, the Borrower shall pay the Servicer a fee
(the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Outstanding Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 3.01.
(b)    If the Servicer ceases to be NCR or an Affiliate thereof, the Servicing
Fee shall be the greater of: (i) the amount calculated pursuant to clause (a)
above and (ii) an alternative amount specified by the successor Servicer and
agreed to in writing by the Administrative Agent not to exceed 110% of the
aggregate reasonable costs and expenses incurred by such successor Servicer in
connection with the performance of its obligations as Servicer hereunder.
ARTICLE IX
TERMINATION EVENTS
SECTION 9.01.     Termination Events. If any of the following events (each a
“Termination Event”) shall occur:
(a)    the Borrower, any Originator or the Servicer shall fail to make when due
any payment or deposit required to be made by it under this Agreement or any
other Transaction Document, and such failure, shall continue unremedied for two
(2) Business Days;
(b)    any representation or warranty made or deemed made by the Borrower, any
Originator or the Servicer (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document or any
information or report delivered by the Borrower, any Originator or the Servicer
pursuant to this Agreement or any other Transaction Document, shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered, and such incorrect or untrue representation, warranty, information
or report, solely to the extent capable of cure, shall continue unremedied for
thirty (30) days;
(c)    the Borrower, any Originator or the Servicer shall fail to perform or
observe any term, covenant or agreement under this Agreement or any other
Transaction Document (other than any such failure which would constitute a
Termination Event under another clause set forth in this definition of
“Termination Event”), and such failure, , solely to the extent capable of cure,
shall continue unremedied for thirty (30) days;
(d)    this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
perfected security interest in favor of the Administrative Agent with respect to
the Collateral, free and clear of any Adverse Claim;
(e)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the

 
73
 




--------------------------------------------------------------------------------




Borrower, any Originator or the Servicer or their respective debts, or of a
substantial part of their respective assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, any Originator or the Servicer
or for a substantial part of their respective assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;
(f)    the Borrower, any Originator or the Servicer shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of any proceeding or petition described in clause (e) of this
Section 9.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for itself or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of managers (or
similar governing body) of the Borrower, any Originator or the Servicer (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (f) or clause (e)
of this Section 9.01;
(g)    a Borrowing Base Deficit shall occur, and shall not have been cured
within three (3) Business Days following the Borrower’s or the Servicer’s actual
knowledge or receipt of notice thereof;
(h)    the Borrower, any Originator or the Servicer fails to make any payment
(whether of principal or interest) in respect of any Material Indebtedness when
and as the same shall become due and payable, after giving effect to any period
of grace specified for such payment in the agreement or instrument governing
such Material Indebtedness;
(i)    any event or condition exists under any Material Indebtedness of the
Borrower, any Originator or the Servicer that causes such Material Indebtedness
to become due prior to its scheduled maturity or any event or condition exists
and continues without waiver or remedy for a period of 30 days that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that no Termination Event shall arise under
this clause (i) due to (i) any secured Material Indebtedness becoming due solely
as a result of the voluntary sale or transfer of the assets securing such
Material Indebtedness or (ii) any Material Indebtedness that becomes due as a
result of a refinancing thereof, in each case, so long as such Material
Indebtedness is paid or otherwise satisfied as a result thereof within two
Business Days of when due;
(j)    any of the following shall occur:

 
74
 




--------------------------------------------------------------------------------




(A)    the average Default Ratios for any three consecutive Fiscal Months
exceeds 6.00%;
(B)    the average Delinquency Ratios for any three consecutive Fiscal Months
exceeds 20.00%;
(C)    the average Dilution Ratios for any three consecutive Fiscal Months
exceeds 6.00%; or
(D)    the Days’ Sales Outstanding exceeds 80 days;
(k)    the Borrower shall be required to register as an “investment company”
within the meaning of the Investment Company Act;
(l)    the Borrower or the Servicer shall fail to deliver an Information Package
pursuant to this Agreement, and such failure shall remain unremedied for three
(3) Business Days;
(m)    any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect (except to the extent
resulting from an act or omission of any Credit Party or any of their respective
Affiliates), or any of the Borrower, any Originator or the Servicer (or any of
their respective Affiliates) shall so state in writing;
(n)    a Change in Control shall occur;
(o)    NCR shall resign as Servicer other than in accordance with Section
8.01(c);
(p)    the Borrower shall fail at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Manager) to
have an Independent Manager who satisfies each requirement and qualification
specified in this Agreement’s definition of “Independent Manager”;
(q)    either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of the Borrower,
any Originator or the Servicer, or (ii) the PBGC shall file notice of a lien
pursuant to Section 4068 of ERISA, Section 303(k) of ERISA, or 430(k) of the
Code with regard to any of the assets of the Borrower or any of its ERISA
Affiliates;
(r)    (i) the occurrence of a Reportable Event; (ii) the adoption of an
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the
existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Section 431 of the Code or Section 304 of ERISA),
whether or not waived; (iv) the failure to satisfy the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA with respect to any
Pension Plan; (v) the incurrence of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan or the withdrawal or partial

 
75
 




--------------------------------------------------------------------------------




withdrawal of the Borrower or any of its ERISA Affiliates from any Multiemployer
Plan; (vi) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or any plan administrator of any notice relating to the intention to
terminate any Pension Plan or Multiemployer Plan or to appoint a trustee to
administer any Pension Plan or Multiemployer Plan; (vii) the receipt by the
Borrower or any of its ERISA Affiliates of any notice concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization within the meaning of Title IV of
ERISA; (viii) the occurrence of a prohibited transaction with respect to the
Borrower or any of its ERISA Affiliates (pursuant to Section 4975 of the Code);
(ix) the occurrence or existence of any other similar event or condition with
respect to a Pension Plan or a Multiemployer Plan, with respect to each of
clause (i) through (ix), that either individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect;
(s)    a Purchase and Sale Termination Event shall occur under the Purchase and
Sale Agreement with respect to all remaining Originators; or
(t)    one or more judgments or decrees shall be entered against the Borrower,
any Originator, or the Servicer, or any Subsidiary of any of the foregoing
involving in the aggregate a liability (not paid or to the extent not covered by
a reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $50,000,000 (or solely
with respect to the Borrower, $15,325);
then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred) and (y) declare the Aggregate Capital and all other
non-contingent Borrower Obligations to be immediately due and payable (in which
case the Aggregate Capital and all other non-contingent Borrower Obligations
shall be immediately due and payable); provided that, automatically upon the
occurrence of any event (without any requirement for the giving of notice)
described in subsection (e) or f of this Section 9.01 with respect to the
Borrower, the Termination Date shall occur and the Aggregate Capital and all
other non-contingent Borrower Obligations shall be immediately due and payable.
Upon any such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 3.01.
ARTICLE X
THE ADMINISTRATIVE AGENT
SECTION 10.01.     Authorization and Action. Each Credit Party hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise

 
76
 




--------------------------------------------------------------------------------




such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties other than those
expressly set forth in the Transaction Documents, and no implied obligations or
liabilities shall be read into any Transaction Document, or otherwise exist,
against the Administrative Agent. The Administrative Agent does not assume, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Borrower or any Affiliate thereof or any Credit Party except
for any obligations expressly set forth herein. Notwithstanding any provision of
this Agreement or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or Applicable Law.
SECTION 10.02.     Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement, in the absence
of its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Administrative Agent: (a) may consult with
legal counsel (including counsel for any Credit Party or the Servicer),
independent certified public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (b)
makes no warranty or representation to any Credit Party (whether written or
oral) and shall not be responsible to any Credit Party for any statements,
warranties or representations (whether written or oral) made by any other party
in or in connection with this Agreement; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of any Credit Party or to
inspect the property (including the books and records) of any Credit Party; (d)
shall not be responsible to any Credit Party for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
the RFA Notes or any other instrument or document furnished pursuant hereto; and
(e) shall be entitled to rely, and shall be fully protected in so relying, upon
any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.
SECTION 10.03.     Administrative Agent and Affiliates. With respect to any
Credit Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.
SECTION 10.04.     Indemnification of Administrative Agent. Each Committed
Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
respective Pro Rata Percentage of such Committed Lender, from and against any
and all liabilities, obligations, losses, damages,

 
77
 




--------------------------------------------------------------------------------




penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
the Administrative Agent under this Agreement or any other Transaction Document;
provided that no Committed Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.
SECTION 10.05.     Delegation of Duties. The Administrative Agent may execute
any of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
SECTION 10.06.     Action or Inaction by Administrative Agent. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Group Agents or the Majority Group
Agents, as the case may be, and assurance of its indemnification by the
Committed Lenders, as it deems appropriate. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Group Agents or the Majority Group Agents, as the case may
be, and such request or direction and any action taken or failure to act
pursuant thereto shall be binding upon all Credit Parties. The Credit Parties
and the Administrative Agent agree that unless any action to be taken by the
Administrative Agent under a Transaction Document (i) specifically requires the
advice or concurrence of all Group Agents or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of any Group
Agent, then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Group Agents.
SECTION 10.07.     Notice of Termination Events; Action by Administrative Agent.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Termination Event or Termination Event unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Termination Event or Termination Event has occurred
hereunder and describing such Unmatured Termination Event or Termination Event.
If the Administrative Agent receives such a notice, it shall promptly give
notice thereof to each Group Agent, whereupon each Group Agent shall promptly
give notice thereof to its respective Conduit Lender(s) and Related Committed
Lender(s). The Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, concerning an Unmatured
Termination Event or Termination Event or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties.
SECTION 10.08.     Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the

 
78
 




--------------------------------------------------------------------------------




Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator or the Servicer and the Pool Receivables and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document. Except for items expressly required to be delivered under any
Transaction Document by the Administrative Agent to any Credit Party, the
Administrative Agent shall not have any duty or responsibility to provide any
Credit Party with any information concerning the Borrower, any Originator or the
Servicer that comes into the possession of the Administrative Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.
SECTION 10.09.     Successor Administrative Agent.
(a)    The Administrative Agent may, upon at least thirty (30) days’ notice to
the Borrower, the Servicer and each Group Agent, resign as Administrative Agent.
Except as provided below, such resignation shall not become effective until a
successor Administrative Agent is appointed by the Majority Group Agents as a
successor Administrative Agent and has accepted such appointment. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent as
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Group Agents within sixty (60) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent. For so long
as no Termination Event or Unmatured Termination Event has occurred and is
continuing, the Borrower shall have the right to approve any successor
Administrative Agent appointed hereunder, such approval not to be unreasonably
withheld or delayed.
(b)    Upon such acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article X and Article XII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent.


ARTICLE XI
THE GROUP AGENTS
SECTION 11.01.     Authorization and Action. Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No

 
79
 




--------------------------------------------------------------------------------




Group Agent shall have any duties other than those expressly set forth in the
Transaction Documents, and no implied obligations or liabilities shall be read
into any Transaction Document, or otherwise exist, against any Group Agent. No
Group Agent assumes, nor shall it be deemed to have assumed, any obligation to,
or relationship of trust or agency with the Borrower or any Affiliate thereof,
any Lender except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall any Group Agent ever be required to take any action
which exposes such Group Agent to personal liability or which is contrary to any
provision of any Transaction Document or Applicable Law.
SECTION 11.02.     Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Borrower or any Affiliate thereof; (d) shall not be responsible to any Credit
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.
SECTION 11.03.     Group Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also a Group
Agent, such Credit Party shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not a
Group Agent. A Group Agent and any of its Affiliates may generally engage in any
kind of business with the Borrower or any Affiliate thereof and any Person who
may do business with or own securities of the Borrower or any Affiliate thereof
or any of their respective Affiliates, all as if such Group Agent were not a
Group Agent hereunder and without any duty to account therefor to any other
Secured Party.
SECTION 11.04.     Indemnification of Group Agents. Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Pro Rata Percentage of such Committed Lender to the aggregate
Pro Rata Percentages of all Committed Lenders in such Group, from and against
any and all liabilities, obligations, losses, damages,

 
80
 




--------------------------------------------------------------------------------




penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against such Group Agent in any way relating to or arising out of this Agreement
or any other Transaction Document or any action taken or omitted by such Group
Agent under this Agreement or any other Transaction Document; provided that no
Committed Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Group Agent’s gross negligence or
willful misconduct.
SECTION 11.05.     Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
SECTION 11.06.     Notice of Termination Events. No Group Agent shall be deemed
to have knowledge or notice of the occurrence of any Unmatured Termination Event
or Termination Event unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any other Credit Party, the
Servicer or the Borrower stating that an Unmatured Termination Event or
Termination Event has occurred hereunder and describing such Unmatured
Termination Event or Termination Event. If a Group Agent receives such a notice,
it shall promptly give notice thereof to the Credit Parties in its Group and to
the Administrative Agent (but only if such notice received by such Group Agent
was not sent by the Administrative Agent). A Group Agent may take such action
concerning an Unmatured Termination Event or Termination Event as may be
directed by Committed Lenders in its Group representing a majority of the
Commitments in such Group (subject to the other provisions of this Article XI),
but until such Group Agent receives such directions, such Group Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as such Group Agent deems advisable and in the best interests of the Conduit
Lenders and Committed Lenders in its Group.
SECTION 11.07.     Non-Reliance on Group Agent and Other Parties. Each Credit
Party expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower or any Affiliate thereof and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by a Group Agent to any Credit
Party in its Group, no Group Agent shall have any duty or responsibility to
provide any Credit Party in its Group with any information concerning the
Borrower or any Affiliate thereof that comes into the possession of such Group
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.

 
81
 




--------------------------------------------------------------------------------




SECTION 11.08.     Successor Group Agent. Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Borrower, the Servicer
and the Credit Parties in its Group, resign as Group Agent for its Group. Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XI and Article XII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.
SECTION 11.09.     Reliance on Group Agent. Unless otherwise advised in writing
by a Group Agent or by any Credit Party in such Group Agent’s Group, each party
to this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group.
ARTICLE XII
INDEMNIFICATION
SECTION 12.01.     Indemnities by the Borrower.
(a)    Without limiting any other rights that the Administrative Agent, the
Credit Parties, the Affected Persons and their respective officers, directors,
agents and employees (each, a “Borrower Indemnified Party”) may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify each Borrower
Indemnified Party from and against any and all claims, losses and liabilities
(including Attorney Costs) arising out of or resulting from this Agreement or
any other Transaction Document or the use of proceeds of the Credit Extensions
or the security interest in respect of any Pool Receivable or any other
Collateral (all of the foregoing being collectively referred to as “Borrower
Indemnified Amounts”); excluding, however, (x) Borrower Indemnified Amounts to
the extent arising out of or resulting from the gross negligence or willful
misconduct of such Borrower Indemnified Party or any of its Related Indemnified
Parties or the breach by such Borrower Indemnified Party or any of its Related
Indemnified Parties of its obligations under any Transaction Document to which
it is a party, in each case, as determined in a final non-appealable judgment by
a court of competent jurisdiction, and (y) Taxes that are covered by Section
4.03. Without limiting the foregoing, the Borrower Indemnified Amounts shall
include any and all claims, losses and liabilities (including Attorney Costs)
arising out of or resulting from any of the following (but excluding amounts
described in clauses (x) and (y) above):
(i)    any Pool Receivable being included as an Eligible Receivable as part of
the Net Receivables Pool Balance but which is not an Eligible Receivable at such
time;



 
82
 




--------------------------------------------------------------------------------




(ii)    any representation or warranty by the Borrower under this Agreement, any
of the other Transaction Documents, any Information Package or any other
information or report delivered by or on behalf of the Borrower pursuant hereto
being untrue or incorrect when made or deemed made;
(iii)    any failure of the Borrower to perform any of its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document;
(iv)    the commingling of Collections of Pool Receivables at any time with
other funds;
(v)    any third party investigation, litigation or proceeding (actual or
threatened, but excluding any such investigation, litigation or proceeding
brought by another Borrower Indemnified Party) against a Borrower Indemnified
Party by reason of such Borrower Indemnified Party’s participation in the
transactions contemplated by this Agreement or any other Transaction Document or
the use of proceeds of any Credit Extensions or in respect of any Pool
Receivable or other Collateral or any related Contract;
(vi)    any third party claim (actual or threatened, but excluding any such
claim brought by another Borrower Indemnified Party) against a Borrower
Indemnified Party arising from any activity by the Borrower or any Affiliate of
the Borrower in servicing, administering or collecting any Pool Receivable;
(vii)    any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement or any amounts payable by the Administrative Agent
to a Lock-Box Bank under any Lock-Box Agreement;
(viii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or arising out of collection activities with respect to such Pool
Receivable or the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness; or
(ix)    any reduction in Capital as a result of the distribution of Collections
if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.
(b)    In no event shall the Borrower be liable hereunder to any Borrower
Indemnified Party or any other Person for any special, indirect, consequential
or punitive damages, including but not limited to lost profits, even if the
Borrower has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 
83
 




--------------------------------------------------------------------------------




(c)    If for any reason any indemnification to which a Borrower Indemnified
Party would otherwise be entitled pursuant to the terms of Section 12.01(a) is
unavailable to such Borrower Indemnified Party or insufficient to hold it
harmless, then the Borrower shall contribute to such Borrower Indemnified Party
the amount paid or payable by such Borrower Indemnified Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of the Borrower and its Affiliates on
the one hand and such Borrower Indemnified Party on the other hand in the
matters contemplated by this Agreement as well as the relative fault of the
Borrower and its Affiliates and such Borrower Indemnified Party with respect to
such loss, claim, damage or liability and any other relevant equitable
considerations. The reimbursement, indemnity and contribution obligations of the
Borrower under this Section shall, to the extent not duplicative, be in addition
to any liability which the Borrower may otherwise have.
(d)    All amounts owed by the Borrower under this Section 12.01 shall be paid
by the Borrower, in accordance with Section 3.01(a), beginning on the Settlement
Date following the Fiscal Month during which the Borrower and the Administrative
Agent have received written demand of the related Borrower Indemnified Amounts
from the Group Agent related to the Borrower Indemnified Party or its Group
Agent on its behalf. Any indemnification or contribution under this Section
shall survive the termination of this Agreement.
SECTION 12.02.     Indemnification by the Servicer.
(a)    The Servicer hereby agrees to indemnify and hold harmless the Borrower,
the Administrative Agent, the Credit Parties, the Affected Persons and their
respective officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of (i) Servicer’s failure to duly and
punctually perform its obligations pursuant to this Agreement or any other
Transaction Document to which it is a party, (ii) the breach by the Servicer of
any of its representations, warranties or covenants hereunder, (iii) any
violation of Applicable Law by the Servicer, (iv) any Adverse Claim asserted by
any creditor of the Servicer against any of the Collateral, (v) any third party
claim against a Servicer Indemnified Party for damages caused by the Servicer’s
servicing, administration or collection of Pool Receivables, (vi) any
governmental investigation or proceeding against a Servicer Indemnified Party
based on the Servicer’s servicing, administration or collection of Pool
Receivables, (vii) the commingling of Collections of Pool Receivables at any
time with other funds, (viii) the failure of any Pool Receivable which the
Servicer includes as an Eligible Receivable as part of the Net Receivables Pool
Balance to be an Eligible Receivable at such time or (ix) the voluntary
resignation of the Servicer hereunder, in each case, including any judgment,
award, settlement, Attorney Costs and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim (all of the foregoing being collectively referred to as, “Servicer
Indemnified Amounts”); excluding, however, (A) Servicer Indemnified Amounts to
the extent arising out of or resulting from the gross negligence or willful
misconduct of such Servicer Indemnified Party or any of its Related Indemnified
Parties or the breach by such Servicer Indemnified Party or any of its Related
Indemnified Parties of its obligations under any Transaction Document to which
it is a party, in each case, as determined in a final non-appealable judgment by
a court of competent jurisdiction and (B) any Credit Risk Losses or losses
arising under arrangements (synthetically or

 
84
 




--------------------------------------------------------------------------------




otherwise) to the extent such arrangements have the effect of replicating, in
whole or in part, exposure to Credit Risk Losses.
(b)    In no event shall the Servicer be liable hereunder to any Servicer
Indemnified Party or any other Person for any special, indirect, consequential
or punitive damages, including but not limited to lost profits, even if the
Servicer has been advised of the likelihood of such loss or damage and
regardless of the form of action.
(c)    If for any reason any indemnification to which a Servicer Indemnified
Party would otherwise be entitled pursuant to the terms of Section 12.02(a) is
unavailable to such Servicer Indemnified Party or insufficient to hold it
harmless, then the Servicer shall contribute to the amount paid or payable by
such Servicer Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of the Servicer and its Affiliates on the one hand and such Servicer
Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Servicer and its Affiliates and
such Servicer Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Servicer under this Section shall,
to the extent not duplicative, be in addition to any liability which the
Servicer may otherwise have.
(d)    All amounts owed by the Servicer under this Section 12.02 shall be paid
by the Servicer by the Settlement Date following the Fiscal Month during which
the Servicer has received written demand of the related Servicer Indemnified
Amounts from the applicable Servicer Indemnified Party (or the related Group
Agent on its behalf). Any indemnification or contribution under this Section
shall survive the termination of this Agreement.


ARTICLE XIII
MISCELLANEOUS
SECTION 13.01.     Amendments, Etc.
(a)    No failure on the part of any Credit Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. No amendment or waiver of
any provision of this Agreement or consent to any departure by any party from
any such provision shall be effective unless in writing and signed by the
Borrower, the Administrative Agent and the Majority Group Agents, and each
waiver or consent granted hereunder shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
(A) no amendment, waiver or consent shall be enforceable against the Servicer
unless in writing and signed by the Servicer; (B) no amendment, waiver or
consent shall increase any Committed Lender’s Commitment hereunder without the
consent of such Committed Lender and (C) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent and each Group Agent:
(i)    change (directly or indirectly) the definitions of, Borrowing Base
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility

 
85
 




--------------------------------------------------------------------------------




Limit, Scheduled Termination Date, Net Receivables Pool Balance or Total
Reserves or any component of any of the foregoing contained in this Agreement,
or increase the then existing Concentration Percentage for any Pool Obligor or
change the calculation of the Borrowing Base;
(ii)    reduce the amount of Capital, Interest or Fees that are payable on
account of any Loan or any Commitment or delay any scheduled date for payment
thereof;
(iii)    change any Termination Event;
(iv)    change any of the provisions of this Section 13.01 or the definition of
“Majority Group Agents”; or
(v)    change the order of priority in which Collections are applied pursuant to
Section 3.01.
SECTION 13.02.     Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule III hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.
SECTION 13.03.     Assignability; Addition of Lenders.
(a)    Assignment by Conduit Lenders. This Agreement and the rights of each
Conduit Lender hereunder (including each Loan made by it hereunder) shall be
assignable by such Conduit Lender and its successors and permitted assigns (i)
to any Program Support Provider of such Conduit Lender without prior notice to
or consent from the Borrower or any other party, or any other condition or
restriction of any kind, (ii) to any other Lender with prior notice to the
Borrower but without consent from the Borrower or (iii) with the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if a Termination Event or Unmatured Termination Event has occurred and
is continuing), to any other Eligible Assignee. Each assignor of a Loan or any
interest therein may, in connection with the assignment or participation,
disclose to the assignee or Participant any information relating to the Borrower
and its Affiliates, including the Pool Receivables, furnished to such assignor
by or on behalf of the Borrower and its Affiliates or by the Administrative
Agent; provided that, prior to any such disclosure, the assignee or Participant
agrees to preserve the confidentiality of any confidential information relating
to the Borrower and its Affiliates received by it from any of the foregoing
entities in a manner consistent with Section 13.06(b).
(b)    Assignment by Committed Lenders. Each Committed Lender may assign to any
Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement and the RFA Notes (including,
without limitation, all or a

 
86
 




--------------------------------------------------------------------------------




portion of its Commitment and any Loan or interests therein owned by it);
provided, however that
(i)    except for an assignment by a Committed Lender to either an Affiliate of
such Committed Lender or any other Committed Lender, each such assignment shall
require the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if a Termination Event or an Unmatured Termination
Event has occurred and is continuing);
(ii)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;
(iii)    the amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $10,000,000 and (y)
all of the assigning Committed Lender’s Commitment; and
(iv)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.
Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).
(c)    Register. The Administrative Agent shall, acting solely for this purpose
as an agent of the Borrower, maintain at its address referred to on Schedule III
of this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Committed Lenders and the Conduit
Lenders, the Commitment of each Committed Lender and the aggregate outstanding
Capital (and stated interest) of the Loans of each Conduit Lender and Committed
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Servicer, the Administrative Agent, the Group Agents, and the
other Credit Parties shall treat each Person whose name is recorded in the
Register as a Committed Lender or
Conduit Lender, as the case may be, under this Agreement for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
the Servicer, any Group Agent,

 
87
 




--------------------------------------------------------------------------------




any Conduit Lender or any Committed Lender at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.
(e)    Participations. Each Committed Lender may sell participations to one or
more Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that:
(i)    such Committed Lender’s obligations under this Agreement (including,
without limitation, its Commitment to the Borrower hereunder) shall remain
unchanged;
(ii)    such Committed Lender shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations;
(iii)     the Borrower, the Servicer and each Credit Party shall continue to
deal solely and directly with such Committed Lender in connection with such
Committed Lender’s rights and obligations under this Agreement; and
(iv)    any agreement or instrument pursuant to which such Committed Lender
sells such a participation shall provide that such Committed Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document (except that such agreement or instrument may provide that such
Committed Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (C) of the proviso to
Section 13.01(a) that affects such Participant.
(f)    Participant Register. Each Committed Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Committed Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such
Committed Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For

 
88
 




--------------------------------------------------------------------------------




the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(g)    Assignments by Agents. This Agreement and the RFA Notes and the rights
and obligations of the Administrative Agent and each Group Agent therein shall
be assignable by the Administrative Agent or such Group Agent, as the case may
be, and its successors and assigns; provided that in the case of an assignment
to a Person that is not an Affiliate of the Administrative Agent or such Group
Agent, so long as no Termination Event or Unmatured Termination Event has
occurred and is continuing, such assignment shall require the Borrower’s consent
(not to be unreasonably withheld, conditioned or delayed).
(h)    Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 8.01, the Servicer may assign any of its
respective rights or obligations hereunder or under the RFA Notes or any
interest therein without the prior written consent of the Administrative Agent
and each Group Agent (such consent to be provided or withheld in the sole
discretion of such Person).
(i)    Addition of Lenders or Groups. The Borrower may, with written notice to
the Administrative Agent and each Group Agent, add additional Persons as Lenders
(by creating a new Group) or cause an existing Lender to increase its
Commitment; provided, however, that the Commitment of any existing Lender may
only be increased with the prior written consent of such Lender. Each new Lender
(or Group) shall become a party hereto, by executing and delivering to the
Administrative Agent and the Borrower, an assumption agreement (each, an
“Assumption Agreement”) in the form of Exhibit C hereto (which Assumption
Agreement shall, in the case of any new Lender, be executed by each Person in
such new Lender’s Group).
(j)    Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Lender, Program Support Provider or any of
their respective Affiliates may at any time pledge or grant a security interest
in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to secure its obligations to a Federal Reserve
Bank, without notice to or the consent of the Borrower, the Servicer, any
Affiliate thereof or any Credit Party; provided, however, that that no such
pledge shall relieve such assignor of its obligations under this Agreement.
SECTION 13.04.     Costs and Expenses. In addition to the rights of
indemnification granted under Section 12.01 hereof, the Borrower agrees to pay,
in accordance with Section 3.01(a) beginning on the Settlement Date following
the Fiscal Month during which the Borrower has received written demand therefor,
all reasonable and documented out-of-pocket costs and expenses incurred by any
Credit Party in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement, the RFA Notes and the other
Transaction Documents (together with all amendments, restatements, supplements,
consents and waivers, if any, from time to time hereto and thereto), including,
without limitation, (i) Attorney Costs incurred in connection with obtaining
advice regarding their rights and remedies under this Agreement, the RFA Notes
and the other Transaction Documents or in connection with the enforcement of any
such rights or remedies and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses and fees and charges of any nationally recognized
statistical

 
89
 




--------------------------------------------------------------------------------




rating agency incurred in connection with the administration and maintenance of
this Agreement and the RFA Notes or advising the Administrative Agent or any
other Credit Party as to their rights and remedies under this Agreement or the
RFA Notes or in connection with the enforcement of any such rights or remedies.
SECTION 13.05.     No Proceedings; Limitation on Payments.
(a)    Each of the Borrower, the Administrative Agent, the Servicer, each Group
Agent and each Lender hereby covenants and agrees (and each other Person who
acquires any interest in a Loan shall be deemed to have covenanted and agreed)
with each Conduit Lender and with each other that, until the date that is one
year plus one day after the Notes or other outstanding senior indebtedness of
such Conduit Lender have been paid in full, it will not institute or cause or
participate in the institution of any Insolvency Proceeding against such Conduit
Lender.
(b)    Each of the Servicer, each Group Agent and each Lender hereby covenants
and agrees (and each other Person who acquires any interest in a Loan shall be
deemed to have covenanted and agreed) with the Borrower and with each other
that, until the date that is one year plus one day after the Final Payout Date,
it will not institute or cause or participate in the institution of any
Insolvency Proceeding against the Borrower. The Administrative Agent hereby
covenants and agrees that, until the date that is one year plus one day after
the Final Payout Date, it will not institute or cause or participate in the
institution of any Insolvency Proceeding against the Borrower without the
consent of the Majority Group Agents.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, a Conduit Lender shall not, and shall be under no obligation to, pay
any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Lender has received funds which may
be used to make such payment and which funds are not required to repay such
Conduit Lender’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Lender could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Lender’s
securitization program or (y) all of such Conduit Lender’s Notes are paid in
full. Any amount which any Conduit Lender does not pay pursuant to the operation
of the preceding sentence shall not constitute a claim (as defined in Section
101 of the Bankruptcy Code) against or company obligation of such Conduit Lender
for any such insufficiency unless and until such Conduit Lender satisfies the
provisions of clauses (i) and (ii) above. The provisions of this Section 13.05
shall survive any termination of this Agreement.
SECTION 13.06.     Confidentiality.
(a)    Each of the Administrative Agent and the other Credit Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Related Parties, including its
accountants, legal counsel, advisors and other agents, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,

 
90
 




--------------------------------------------------------------------------------




(ii) to the extent requested by any Governmental Authority purporting to have
jurisdiction over it, (iii) to the extent required by Applicable Law or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
any Program Support Provider or any Originator, (v) in connection with the
exercise of any remedies under this Agreement or any other Transaction Document
or any suit, action or proceeding relating to this Agreement or any other
Transaction Document or the enforcement of rights hereunder or thereunder, (vi)
to any nationally recognized statistical rating organization in connection with
obtaining or maintaining the rating of any Conduit Lender’s Notes or as
contemplated by 17 CFR 240.17g-5(a)(3), (vii) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Borrower and its obligations, (viii) with
the consent of the Borrower or the Servicer, as applicable, (ix) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this clause (a) or (y) becomes available to any Credit Party or any
Affiliate of any Credit Party on a nonconfidential basis from a source other
than the Borrower or the Servicer. For purposes of this clause (a),
“Information” means all information received from the Borrower or the Servicer
relating to the Borrower, the Servicer or their respective businesses, other
than any such information that is available to any Credit Party on a
nonconfidential basis prior to disclosure by the Borrower or the Servicer;
provided that, in the case of information received from the Borrower or the
Servicer after the date hereof (other than in connection with an Inspection),
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this clause (a) shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    Each of the Borrower and the Servicer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Related Parties, including its accountants, legal
counsel, advisors and other agents, it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (ii) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
Applicable Law (including applicable filings under the Exchange Act) or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
any Program Support Provider or any Originator, (v) in connection with the
exercise of any remedies under this Agreement or any other Transaction Document
or any suit, action or proceeding relating to this Agreement or any other
Transaction Document or the enforcement of rights hereunder or thereunder, (vi)
with the consent of the applicable Credit Party, (vii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this clause (b) or (y) becomes available to Borrower, Servicer, or any of their
Affiliates on a nonconfidential basis from a source other than a Credit Party.
For purposes of this clause (b), “Information” means the Fee Letter and all
information received from a Credit Party that is clearly identified as
confidential at the time of delivery. Any Person required to maintain the
confidentiality of Information as provided in this clause (b) shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care

 
91
 




--------------------------------------------------------------------------------




to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.
SECTION 13.07.     GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
SECTION 13.08.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 13.09.     Integration; Binding Effect; Third-Party Beneficiaries;
Survival of Termination. This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. The Secured Parties are express
third-party beneficiaries hereunder; provided, that the rights of each such
third-party beneficiary shall be subject to the compliance by such third-party
beneficiary with the provisions of the Transaction Documents (including, to the
extent applicable, the provisions of Section 4.03(f) and Section 4.06 of this
Agreement) that relate to such rights. No other third-party beneficiary rights
are intended or conferred hereunder. This Agreement shall create and constitute
the continuing obligations of the parties hereto in accordance with its terms
and shall remain in full force and effect until the Final Payout Date; provided,
however, that the provisions of Sections 4.01, 4.02, 4.03, 10.04, 10.06, 11.04,
12.01, 12.02, 13.04, 13.05, 13.06, 13.07, 13.09, 13.11 and 13.13 shall survive
any termination of this Agreement.
SECTION 13.10.     CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 
92
 




--------------------------------------------------------------------------------




(b)    EACH OF THE PARTIES HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT
AT ITS ADDRESS SPECIFIED IN SECTION 13.02. NOTHING IN THIS SECTION 13.10 SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
SECTION 13.11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
SECTION 13.12.     Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
SECTION 13.13.     Limitation of Liability.
(a)    No claim may be made by the Borrower or any Affiliate thereof or any
other Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Borrower and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. None of the
Credit Parties and their respective Affiliates shall have any liability to the
Borrower or any Affiliate thereof or any other Person asserting claims on behalf
of or in right of the Borrower or any Affiliate thereof in connection with or as
a result of this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Borrower or any Affiliate
thereof result from the gross negligence or willful misconduct of such Credit
Party in performing its duties and obligations hereunder and under the other
Transaction Documents to which it is a party.
(b)    The obligations of each of the parties under this Agreement and each of
the Transaction Documents are solely the corporate or limited liability company
obligations of such Person, and no recourse shall be had against, and no
personal liability whatsoever shall

 
93
 




--------------------------------------------------------------------------------




attach to or be incurred by any incorporator, stockholder, member, partner or
Related Party of any such Person or those of any of their Affiliates by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise, and any and all personal liability for breaches by
any such Person of such obligations, either at common law or at equity, or by
statute, rule or regulation, is hereby expressly waived with respect to every
such incorporator, stockholder, member, partner or Related Party as a condition
of and in consideration for the execution of this Agreement.
SECTION 13.14.     Intent of the Parties. The parties have entered into this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”). The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by law. Each assignee and each Participant acquiring
an interest in a Loan, by its acceptance of such assignment or participation,
agrees to comply with the immediately preceding sentence.
SECTION 13.15.     USA Patriot Act. Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Borrower and the Servicer, which information
includes the name, address, tax identification number and other information
regarding the Borrower and the Servicer that will allow the Administrative Agent
and the other Credit Parties to identify the Borrower and the Servicer in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act. Each of the Borrower and the Servicer agrees to
provide the Administrative Agent and each other Credit Parties, from time to
time, with all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act.
SECTION 13.16.     Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
a Termination Event, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower, against any non-contingent Borrower Obligations then owed by the
Borrower hereunder; provided that such Credit Party shall notify each other
party hereto promptly following such setoff, and any subsequent payments made by
the Borrower under Section 3.01 shall be adjusted to correct for any non-pro
rata exercise of the rights under this Section 13.16, as reasonably determined
by the Administrative Agent.
SECTION 13.17.     Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 
94
 




--------------------------------------------------------------------------------




SECTION 13.18.     Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
[Signature Pages Follow]



 
95
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 




NCR RECEIVABLES LLC 

 
By:    /s/ John Boudreau    
Name: John Boudreau
Title: President and Treasurer
 
 
 
 
 




 
NCR CORPORATION,
as the Servicer 

 
By:    /s/ Robert P. Fishman    
Name: Robert P. Fishman
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 


 
S-1
Receivables Financing Agreement




--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent 

 
By:    /s/ Mark Falcione    
Name: Mark Falcione  
Title: Executive Vice President




 
 
 




 
PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for the PNC Group 

 
By:    /s/ Mark Falcione    
Name: Mark Falcione
Title: Executive Vice President
 
 
 








 
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender 

 
By:    /s/ Mark Falcione    
Name: Mark Falcione
Title: Executive Vice President


 
S-2
Receivables Financing Agreement




--------------------------------------------------------------------------------






 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Committed Lender for the BTMU Group 

 
By:    /s/ Lillian Kim    
Name: Lillian Kim
Title: Director
 






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Group Agent for the BTMU Group 

 
By:    /s/ Richard Gregory Hurst    
Name: Richard Gregory Hurst
Title: Managing Director






VICTORY RECEIVABLES CORPORATION,
as a Conduit Lender of the BTMU Group  

 
By:    /s/ David V. DeAngelis    
Name: David V. DeAngelis
Title: Vice President
 
 
 
 
 
 







 
S-3
Receivables Financing Agreement




--------------------------------------------------------------------------------




EXHIBIT A
Form of Loan Request

[Letterhead of Borrower]
[Date]

[Administrative Agent]
[Group Agents]
Re:    Loan Request
Ladies and Gentlemen:
Reference is hereby made to that certain Receivables Financing Agreement, dated
as of November 21, 2014 among NCR Receivables LLC (the “Borrower”), NCR
Corporation, as Servicer (the “Servicer”), the Lenders party thereto, the Group
Agents party thereto and PNC Bank, National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Loan Request and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.
This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$_______] to be
made on [_____, 20__] (of which $[___] will be funded by the PNC Group, and
$[___] will be funded by the BTMU Group). The proceeds of such Loan should be
deposited to [Account number], at [Name, Address and ABA Number of Bank]. After
giving effect to such Loan, the Aggregate Capital will be [$_______].
The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 6.01 and 6.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;
(ii)    no Termination Event or Unmatured Termination Event has occurred and is
continuing, and no Termination Event or Unmatured Termination Event would result
from such Credit Extension;
(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and
(iv)    the Termination Date has not occurred.

 
A-1
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.
Very truly yours,

NCR RECEIVABLES LLC



By:    
Name:
Title









 
A-2
 




--------------------------------------------------------------------------------




EXHIBIT B
[Form of Assignment and Acceptance Agreement]
Dated as of ___________, 20__
Section 1.
Commitment assigned:
$[_____]
Assignor’s remaining Commitment:
$[_____]
Capital allocable to Commitment assigned:
$[_____]
Assignor’s remaining Capital:
$[_____]
Interest (if any) allocable to Capital assigned:
$[_____]
Interest (if any) allocable to Assignor’s remaining Capital:
$[_____]



Section 2.
Effective Date of this Assignment and Acceptance Agreement: [__________]
Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 13.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Receivables
Financing Agreement, dated as of November 21, 2014 among NCR Receivables LLC,
NCR Corporation, as Servicer, the Lenders party thereto, the Group Agents party
thereto and PNC Bank, National Association, as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.
By executing this Assignment and Acceptance Agreement, the assignee hereby
covenants and agrees with each other party to the Agreement that: (i) until the
date that is one year plus one day after the Notes or other outstanding senior
indebtedness of any Conduit Lender have been paid in full, it will not institute
or cause or participate in the institution of any Insolvency Proceeding against
such Conduit Lender, and (ii) until the date that is one year plus one day after
the Final Payout Date, it will not institute or cause or participate in the
institution of any Insolvency Proceeding against the Borrower. This covenant
shall survive any termination of the Agreement.
(Signature Pages Follow)

Exhibit B-1



--------------------------------------------------------------------------------




ASSIGNOR:     [_________]
By:                    
Name:
Title
ASSIGNEE:                         [_________]




By:                    
Name:
Title:


[Address]








Accepted as of date first above
written:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:    
Name:
Title:


NCR RECEIVABLES LLC,
as Borrower

By:    
Name:
Title:





Exhibit B-2



--------------------------------------------------------------------------------




EXHIBIT C
[Form of Assumption Agreement]


THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
among NCR Receivables LLC (the “Borrower”), [________], as conduit lender (the
“[_____] Conduit Lender”), [________], as the Related Committed Lender (the
“[______] Committed Lender” and together with the Conduit Lender, the “[_____]
Lenders”), and [________], as group agent for the [_____] Lenders (the “[______]
Group Agent” and together with the [_____] Lenders, the “[_______] Group”).
BACKGROUND
The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of November 21, 2014 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.    This letter constitutes an Assumption Agreement pursuant to
Section 13.03(i) of the Receivables Financing Agreement. The Borrower desires
[the [_____] Lenders] [the [______] Committed Lender] to [become a Group]
[increase its existing Commitment] under the Receivables Financing Agreement,
and upon the terms and subject to the conditions set forth in the Receivables
Financing Agreement, the [[________] Lenders] [[__________] Committed Lender]
agree[s] to [become Lenders within a Group thereunder] [increase its Commitment
to the amount set forth as its “Commitment” under the signature of such [______]
Committed Lender hereto].
The Borrower hereby represents and warrants to the [________] Lenders and the
[_________] Group Agent as of the date hereof, as follows:
(i)    the representations and warranties of the Borrower contained in Section
6.01 of the Receivables Financing Agreement are true and correct on and as of
such date as though made on and as of such date;
(ii)    no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from the assumption contemplated hereby; and
(iii)    the Termination Date shall not have occurred.
SECTION 2.    Upon execution and delivery of this Agreement by the Borrower and
each member of the [______] Group, satisfaction of the other conditions with
respect to the addition of a Group specified in Section 13.03(i) of the
Receivables Financing Agreement (including the written consent of the
Administrative Agent and the Majority Group Agents) and receipt by the
Administrative Agent of counterparts of this Agreement (whether by facsimile or
otherwise)

Exhibit C-1



--------------------------------------------------------------------------------




executed by each of the parties hereto, [the [_____] Lenders shall become a
party to, and have the rights and obligations of Lenders under, the Receivables
Financing Agreement and the “Commitment” with respect to the Committed Lenders
in such Group as shall be as set forth under the signature of each such
Committed Lender hereto] [the [______] Committed Lender shall increase its
Commitment to the amount set forth as the “Commitment” under the signature of
the [______] Committed Lender hereto].
SECTION 3.    By executing this Agreement, each of the parties hereto hereby
covenants and agrees with each other party to the Agreement that: (i) until the
date that is one year plus one day after the Notes or other outstanding senior
indebtedness of any Conduit Lender have been paid in full, it will not institute
or cause or participate in the institution of any Insolvency Proceeding against
such Conduit Lender, and (ii) until the date that is one year plus one day after
the Final Payout Date, it will not institute or cause or participate in the
institution of any Insolvency Proceeding against the Borrower. This covenant
shall survive any termination of the Receivables Financing Agreement.
SECTION 4.    THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF). This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.
(Signature Pages Follow)
    

Exhibit C-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
[___________], as a Conduit Lender


By:        
Name Printed:    
Title:    
[Address]




[___________], as a Committed Lender

By:    
Name Printed:    
Title:    
[Address]
[Commitment]




[_____________], as Group Agent for [_________]

By:    
Name Printed:    
Title:    
[Address]    

Exhibit C-3



--------------------------------------------------------------------------------




NCR RECEIVABLES LLC,
as Borrower
By:    
Name Printed:    
Title:    















Exhibit C-4



--------------------------------------------------------------------------------




EXHIBIT D
Credit and Collection Policy




(Attached)



Exhibit D



--------------------------------------------------------------------------------




EXHIBIT E
Form of Information Package


(Attached)



Exhibit E



--------------------------------------------------------------------------------




EXHIBIT F
Form of Compliance Certificate




To: PNC Bank, National Association, as Administrative Agent
This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of November 21, 2014 among NCR Receivables LLC
(the “Borrower”), NCR Corporation, as Servicer (the “Servicer”), the Lenders
party thereto, the Group Agents party thereto and PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ________________of the Servicer.
2.    I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.
3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate [, except as set forth in paragraph 5 below].
4.    Schedule I attached hereto sets forth financial statements of the Servicer
and its Subsidiaries for the period referenced on such Schedule I.
[5.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:]

Exhibit F-1



--------------------------------------------------------------------------------






The foregoing certifications are made and delivered this ______ day of
___________________, 20___.


NCR CORPORATION


By:    
Name:    
Title:    











Exhibit F-2



--------------------------------------------------------------------------------






SCHEDULE I TO COMPLIANCE CERTIFICATE


A.    Schedule of Compliance as of     ___________________, 20__ with Section(s)
____ of the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
This schedule relates to the month ended: __________________.
B.    The following financial statements of the Servicer and its Subsidiaries
for the period ending on ______________, 20__, are attached hereto:



 
 
 




--------------------------------------------------------------------------------




EXHIBIT G


CLOSING MEMORANDUM
RECEIVABLES FINANCING AGREEMENT


among


NCR RECEIVABLES LLC,
as Borrower,


NCR CORPORATION,
as Servicer


THE VARIOUS CONDUIT LENDERS AND COMMITTED LENDERS,
as Lenders


THE VARIOUS GROUP AGENTS,
as Group Agents


and


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
Closing: November 21, 2014

 
Exhibit G-1
 




--------------------------------------------------------------------------------






Abbreviations:


Administrative Agent
PNC

Borrower
NCR Receivables LLC, a Delaware limited liability company

BTMU
Bank of Tokyo-Mitsubishi UFJ, Ltd, New York Branch

Committed Lenders
PNC and BTMU

Conduit Lender
Victory Receivables Corporation

Group Agents
PNC and BTMU

Independent Manager
Michelle Dreyer

Lenders
Committed Lenders and the Conduit Lender

Lock-box Bank
Bank of America, National Association

MB
Mayer Brown LLP, special counsel to Administrative Agent

NCR Parties
Each of the Servicer, the Originators and the Borrower

Originators
NCR Corporation and other parties that may become originators from time to time.

PNC
PNC Bank, National Association

Servicer
NCR Corporation, a Maryland corporation

Skadden
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the NCR Parties

Structuring Agent
PNC Capital Markets LLC





Document
•
Receivables Financing Agreement
Exhibit A Form of Loan Request (incorporated)
Exhibit B Form of Assignment and Acceptance Agreement (incorporated)
Exhibit C Form of Assumption Agreement (incorporated)
Exhibit D Credit and Collection Policy (add to final)
Exhibit E Form of Information Package
Exhibit F Form of Compliance Certificate (incorporated)
Exhibit G Closing Memo
Exhibit H Form of RFA Note (incorporated)
Schedule I Commitments (incorporated)
Schedule II Lock-Boxes, Lock-Box Accounts and Lock-Box Banks (incorporated)
Schedule III Notice Addresses (incorporated)
Schedule IV Locations of Chattel Paper (incorporated)
2.    Purchase and Sale Agreement (“PSA”)
Schedule I List and Location of Each Originator (incorporated)
Schedule II Location of Books and Records of Originators (incorporated)
Schedule III Trade Names (incorporated)
Schedule IV Notice Addresses (incorporated)
Exhibit A Form of Purchase Report (incorporated)
Exhibit B Form of Subordinated Note (incorporated)
Exhibit C Form of Joinder Agreement (incorporated)
3.    Fee Letter


 
Exhibit G-2
 




--------------------------------------------------------------------------------






Document
4.    Deposit Account Control Agreement
5.    Subordinated Note issued by the Borrower under the PSA to the Servicer for
the benefit of each Originator


6.    RFA Notes payable to Lenders (PNC, BTMU, Victory)
7.    Intercreditor Agreement
8.    UCC lien searches against the Borrower in the State of Delaware
9.    UCC lien searches against each Originator in the State in which such
Originator is organized or incorporated
10.    UCC-1 Financing Statements naming each Originator as debtor/seller,
Borrower as buyer/assignor, and the Administrative Agent as secured
party/assignee, for filing in the relevant jurisdiction of each Originator
11.    UCC-1 Financing Statement naming Borrower as debtor/seller and the
Administrative Agent as secured party/assignee, for filing with the Secretary of
State of the State of Delaware (all assets filing)
12.    UCC-3 releases with respect to the filings in favor of JPMorgan Chase
Bank, N.A. file numbers 0000000181490318 and 0000000181427569.
13.    Opinion of counsel to the NCR Parties re: general corporate matters,
enforceability, no-conflicts with organizational documents, material agreements
and New York and Federal law and, with respect to Borrower, ’40 Act matters
14.    Opinion of counsel to the NCR Parties re: true sale and substantive
consolidation matters
15.    Opinion of counsel to the NCR Parties re: UCC security interest and
perfection matters
16.    Back-Up Officers’ Certificates as applicable to support the foregoing
opinions
17.    Officer’s Certificate of Servicer / Originator
   a. Authorizing Resolutions
   b. Articles of Incorporation
   c. By-laws
   d. Incumbency and signatures







 



1In-house counsel to NCR Parties and Skadden to provide as appropriate. Skadden
to cover enforceability, ’40 Act matters and no-conflict with Federal and New
York law.



 
Exhibit G-3
 






--------------------------------------------------------------------------------






Document
18.    Officer’s Certificate of Borrower
   a. Authorizing Resolutions
   b. Certificate of Formation
   c. Limited Liability Company Agreement
   d. Incumbency and signatures
19.    Good Standing Certificate of Servicer / Originator from its jurisdiction
of organization
20.    Good Standing Certificate of Borrower from the State of Delaware


21.    Initial Loan Request
22.    Pro Forma Information Package
23.    Internal Revenue Service Form W-8ECI, W-8BEN or W-9 for each of
Administrative Agent, each Committed Lender, Conduit Lender, each Group Agent
and each NCR Party








 
Exhibit G-4
 




--------------------------------------------------------------------------------




EXHIBIT H
Form of RFA Note


PROMISSORY NOTE


[__________], 20[__]
FOR VALUE RECEIVED, the undersigned, NCR RECEIVABLES LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to [__________] (the
“Lender”) in accordance with that certain Receivables Financing Agreement, dated
as of November 21, 2014 (together with all amendments and other modifications,
if any, from time to time thereafter made thereto, the “Agreement”), among the
Borrower, NCR Corporation, as Servicer, PNC Bank, National Association, as
administrative agent, and the lenders and group agents from time to time party
thereto, the aggregate unpaid Capital of all Loans made or held by the Lender
pursuant to the Agreement. Unless otherwise defined, capitalized terms, used
herein have the meanings provided in the Agreement.
The Borrower also promises to pay interest on the unpaid Capital from time to
time outstanding from the date hereof until maturity (whether by acceleration or
otherwise) and, after maturity, until paid, at the rates per annum and on the
dates specified in the Agreement.
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Lender or its Group Agent on its behalf pursuant to
the Agreement.
This Note is one of the RFA Notes referred to in, and evidences indebtedness
incurred under, the Agreement, and the holder hereof is entitled to the benefits
of the Agreement, to which reference is made for a description of the security
for this Note and for a statement of the terms and conditions on which the
Borrower is permitted and required to make prepayments and repayments of
principal of the indebtedness evidenced by this Note and on which such
indebtedness may be declared to be immediately due and payable.
All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 
Exhibit H-1
 




--------------------------------------------------------------------------------






THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK.


NCR RECEIVABLES LLC






By:_________________________________
                            Name:
                            Title:



 
Exhibit H-2
 




--------------------------------------------------------------------------------




SCHEDULE I
Commitments


PNC Group
Party
Capacity
Maximum Commitment
PNC
Committed Lender
$125,000,000
PNC
Group Agent
N/A



BTMU Group
Party
Capacity
Maximum Commitment
BTMU
Committed Lender
$75,000,000
Victory
Conduit Lender
N/A
BTMU
Group Agent
N/A




Schedule I-1



--------------------------------------------------------------------------------




SCHEDULE II

Accounts maintained at Bank of America, N.A., with the following account
numbers:
                - 8188215778
                - 3282507021
                - 1058908
                - 3271595060
                - 3284734334







Schedule II-1



--------------------------------------------------------------------------------




SCHEDULE III
Notice Addresses


(A)    in the case of the Borrower, at the following address:
NCR Receivables LLC:
3095 Satellite Blvd.
Duluth, GA 30096
Attn: President
Telephone: 937-445-5000
Email: john.boudreau@ncr.com


(B)    in the case of the Servicer, at the following address:
NCR Corporation:
3097 Satellite Blvd.
Duluth, GA 30096
Attn: Treasurer
Telephone: 937-445-5000
Email: john.boudreau@ncr.com


(C)    in the case of PNC or the Administrative Agent, at the following address:
PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: Robyn Reeher
Telephone: (412) 768-3090
Facsimile: (412) 762-9184
E-mail: robyn.reeher@pnc.com


(D)    in the case of BTMU or Victory, at the following address:
The Bank of Tokyo-Misubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas, 12th Floor
New York, NY 10020
Attn: Securitization Group
Telephone: (212) 782-5980
Facsimile: (212) 782-6448
E-mail: securitization_reporting@us.mufg.jp

Schedule III-1



--------------------------------------------------------------------------------




(E)    in the case of any other Person, at the address for such Person specified
in the other Transaction Documents; in each case, or at such other address as
shall be designated by such Person in a written notice to the other parties to
this Agreement.



Schedule III-2



--------------------------------------------------------------------------------




SCHEDULE IV
Locations for Chattel Paper and Records




Physical Locations


3097 Satellite Boulevard
Duluth, GA 30096


3095 Satellite Boulevard
Duluth, GA 30096


Additional (hard copy and backup tape) backup services provided by:
Recall Corporation
One Recall Center
180 Technology Parkway
Norcross, GA 30092




Electronic Storage


Business Operations Center (BOC)
Electronic Order Jacket (EOJ)
Web Ordering Tool (WOT)
Invoice Engine
Maintained from offices at:
3095 Satellite Boulevard
Duluth, GA 30096


Legal Electronic Contract Management System (ECMS)
Maintained from offices at:
3097 Satellite Boulevard
Duluth, GA 30096


Additional electronic storage provided by:
Datamatics Global Services Limited



Schedule IV-1

